r...   JJ   '=-   .t
                       Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 1 of 46




                                          JN THE SUPERIOR COURT OF THE VIRGIN ISLANDS
                                                      DIVISION OF ST. CROIX

                         AltisOurce Asset Management Corporation,

                                         Plaintiff;

                         V.

                        Luxor Ca1jita'I Group, LP; Luxor Capital
                        Pa1iners Offshore Master Fund, LP; Luxor
                        Capital Partners, LP; Luxor Wavefront, LP;
                        Luxor Spectrum, LLC; Thebes Offshore
                        Master Fund, LP,                                         Civil No. 20201   Jil-18·V
                                           Defendants.                           ACTION FOR DECLARATORY                  c,
                                                                                 JUDGMENT




                                              COMPLAINT FOR DECLARATORY JUDGMENT

                                        COMES         NOW the Plaintiff, Altisource Asset Management Corporation

                       ("AAMC"), by and through undersigned counsel, and brings this complaint against Defendants

                       Luxor Capital Group, LP ("Luxor"); Luxor Capital Partners Offshore Master Fund, LP; Luxor
                              .                                                                              .
                       Capital Partners, LP; Luxor Wavefront, LP; Luxor Spectrum, LLC; and Thebes Offshore Master

                       Fund, LP (together, "Defendants"), and states and alleges as follows:

                                                                 INTRODUCTION

                                  1.    This dispute relates to the proper interpretation of a certificate of designations of a

                       U.S. Virgin Islands ("USVI") company pursuant to which Defendants chose to purchase preferred

                       shares of the   usvr company.




                                                                                                                     B
 Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 2 of 46




         2.     Plaintiff AAMC is a USVI asset management company. Defendant Luxor is a New

York hedge fund. Every other Defendant, all Luxor entities, are individual funds or accounts

managed and/or controlled by Luxor and/or Luxor's Chief Executive Officer.

         3.     In March 2014, AAMC and Defendants entered into an agreement pursuant to

which AAMC sold its Series A Convertible Preferred Stock ("Series A Shares"), par value $.01

per share, to Defendants. Defendants currently own 144,212 Series A Shares.

         4.     Defendants' Series A Shares are governed by the Certificate of Designations

("Certificate"), filed pursuant to §§ 91-97 of the General Corporate Law ("GCL") of the USVI,

which details the rights and obligations of AAMC and Series A Shareholders, as well as the limits

on those rights and obligations. 1 The Certificate is part of AAMC's Amended and Restated

Articles of Incorporation.

         5.     § 5 of the Certificate sets out the procedures, including the requirements for and

limitations on, the redemption of Series A Shares. One express limitation on AAMC's obligation

to redeem Series A Shares· at the request of a Series A Shareholder is that AAMC may redeem

only "out offunds legally available therefor, all, but not less than all," of the Series A Shares.

(Exhibit A, Certificate, § 5(b) (emphasis added).)

        6.     Defendants have informed AAMC that they believe they have the right to require

early redemption of all of their Series A Shares, and that they reserve all of their rights to obtain

that result.

        7.     AAMC does not have sufficient "legally available" funds to redeem "all, but not

less than all," of Defendants' Series A Shares. AAMC thus does not intend to redeem Defendants'




        A true and correct copy of the Certificate is attached hereto as Exhibit A.


                                                 2
 Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 3 of 46




Series A Shares because, without such funds, AAMC has no obligation to do so under § 5(b) of

the Certificate.

        8.         An actual and justiciable controversy has arisen and now exists concerning the

parties' rights and obligations under the Certificate:

        9.         This Court has the authority to issue a declaratory judgment setting out the parties"

rights and obligations under the Certificate. 5 V.I.C. § 1261-63.

        10.        AAMC seeks a declaratory judgment concerning its redemption obligations under

§ 5(b) of the Certificate.      Specifically, AAMC seeks a declaration that, under § 5(b) of the

Certificate, for AAMC to be obliged to redeem any of a Shareholder's Series A Shares, AAMC

must have sufficient funds "legally available" to redeem "all, but not less .than all," of the

Shareholder's Series A Shares. (See Exhibit A, Certificate, § 5(b).)

        11.        AAMC further seeks a declaration that, because AAMC does not have ·sufficient

"legally available" funds to redeem "all, but not less than all," of Defendants' Series A Shares on

the first date for redemption at the option of the Series A Shareholders, AAMC has no obligation

to redeem any of Defendants' Series A Shares on such date.

                                                PARTIES

        12.        Plaintiff AAMC is a corporation organized under the GCL of the USVI. AAMC is

an asset management company that provides asset and portfolio management services and

corporate governance advice. AAMC maintains its headquarters and principal place of business

at 5100 Tamarind Reef, Christiansted, United States Virgin Islands 00820.

       13.         Defendants purchased Series A        Shares from AAMC on March 18, 2014.

Defendants currently own 144,212 Series A Shares.




                                                    3
,,
      Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 4 of 46




             14.    Defendant Luxor is a New York hedge fund with its principal place of business at

     1114 6th Avenue, New York, New York 10036. Luxor invests heavily in the finance sector, with

     a focus on global debt and distressed companies. Christian A. Leone founded Luxor and is Luxor's

     CEO. Mr. Leone also is an officer, manager, director, and/or controlling person of every other

     Defendant. A partner of Luxor was a member of AAMC's Board of Directors from June 2014 to

     June 2019.

            15.     Defendant Luxor Capital Partners Offshore Master Fund, LP is a Cayman Islands

     exempted limited partnership, which maintains its principal place of business at Maples Corporate

     Services Ltd., PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman,

     KYl-1104, Cayman Islands. Luxor is the investment manager of Luxor Capital Partners Offshore

     Master Fund, LP, and Mr. Leone is one of its directors. Mr. Leone also is the Manager of LCG

     Holdings, LLC, which is Luxor Capital Partners Offshore Master Fund, LP's general partner.

     Luxor Capital Partners Offshore Master Fund, LP currently owns 73,506 Series A Shares.

            16.    Defendant Luxor Capital Partners, LP is a Delaware limited partnership, which

     maintains its principal place of business at 1114 6th Avenue, New York, New York 10036. Lux or

     is the investment manager of Lux or Capital Partners, LP, and Mr. Leone is the Executive Officer

     of Lux or Capital Partners, LP. Mr. Leone also is the Manager of LCG Holdings, LLC, which is

     Luxor Capital Partners, LP's general partner. Luxor Capital Partners, LP currently owns 52,080

     Series A Shares.

            17.    Defendant Luxor Wavefront, LP is a Delaware limited partnership, which

     maintains its principal place of business at 1114 6th Avenue, New York, New York 10036. Luxor

     is the investment manager of Luxor Wavefront, LP, and Mr. Leone is the Executive Officer of




                                                    4
,,
     Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 5 of 46




     Luxor Wavefront, LP. Mr. Leone also is the Manager of LCG Holdings, LLC, which is Luxor

     Wavefront, LP's general partner. Luxor Wavefront, LP currently owns 15,268 Series A Shares.

            18.      Defendant Luxor Spectrum, LLC is a Delaware limited liability company, which

     maintains its principal place of business at 1114 6th Avenue, New York, New         y ork   10036.

     Mr. Leone is the Executive Officer of Luxor Spectrum, LLC and also is the Manager of LCG

     Holdings, LLC, which is Luxor Spectrum, LLC's managing member. Luxor Spectrum, LLC

     currently owns 326 Series A Shares.

            19.      Defendant Thebes Offshore Master Fund, LP is a Cayman Islands limited

     partnership, which maintains its principal place of business at Maples Corporate Services Ltd., PO

     Box 309, Ugland House, South Church Street, George Town, Grand Cayman, KYI-1104, Cayman

     Islands. Luxor is the investment manager of Thebes Offshore Master Fund, LP, and Mr. Leone is

     the Manager of LCG Holdings, LLC, which is Thebes Offshore Master Fund, LP's general partner.

     Thebes Offshore Master Fund, LP currently owns 3,032 Series A Shares.

                                     JURISDICTION AND VENUE

            20.      Each Defendant acquired Series A Shares of AAMC, a USVI corporation.

            21.      The Court has subject matter jurisdiction over this civil action under 4 V.I.C.

     § 76(a), which confers "original jurisdiction in all civil actions regardless of the amount in

     controversy."

            22.      The Court has jurisdiction over Defendants under the USVI long-arm statute, 5

     V.I.C. § 4903(a)(l), because Defendants purposefully and voluntarily "transact[ed] ... business

     in" the USVI with a company incorporated under USVI law.

            23.      The USVI long-arm statute authorizes the exercise of jurisdiction to the fullest

     extent pennissible under the Due Process Clause of the U.S. Constitution. Jurisdiction under 5




                                                     5
t•   •   I
             Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 6 of 46




             V.I.C. § 4903(a)(l) requires only a single act which amounts to the transaction of business within

             the USVI. Defendants' purchase of the Series A Shares from a USVI corporation is such an act.

                      24.     Additionally, Article XI of AAMC's Third Amended and Restated Bylaws

             ("Amended Bylaws"), which govern the sale of all AAMC stock, including the Series A Shares,

             designates this Court as "the sole and exclusive forum" for actions disputing "any certificate of

             designations for any series of preferred stock of [AAMC]." (Exhibit B, Amended Bylaws, Article

             XI.) 2

                      25.     The Court has the power to grant a declaratory judgment under 5 V.I.C. § 1261,

             which gives the Court the "power to declare rights, status, and other legal relations whether or not

             further relief is or could be claimed."

                      26.     The Court's declaratory judgment power specifically includes "determin[ing] any

             question of construction or validity arising under ... [a] contract" and providing "a declaration of


             2
                    A true and correct copy of the Amended Bylaws is attached hereto, as Exhibit B. The
             relevant subsection of Article XI provides in full:

                      The Superior Court of the U.S. Virgin Islands (or, if the Superior Court does not
                      have jurisdiction, another U.S. Virgin Islands court or, if no U.S. Virgin Islands
                      court has jurisdiction, the United States District Court of the Virgin Islands - St.
                      Croix Division) shall be the sole and exclusive forum/or the following matters, in
                      all cases subject to the court's having personal jurisdiction over all indispensable
                      parties named as defendants:


                      (iii)   any action asserting a claim against the Corporation or any of its current or
                              former directors, officers or other employees arising pursuant to any
                              provision of (x) the General Corporation Law of the U.S. Virgin Islands,
                               (y) the Amended and Restated Articles of Incorporation of the
                               Corporation, including without limitation any certificate of designations
                              for any series a/preferred stock of the Corporation, or (z) these Bylaws (in
                               each case (x) through (z), as may be amended from time to time)."

             (emphases added).


                                                                6
,,
      Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 7 of 46




     rights, status or. other legal relations thereunder." 5 V.I.C. § 1262. The Court is expressly

     empowered to issue a declaratory judgment construing a contract        "eit~er   before or after there has

     been a breach thereof." 5 V.I.C. § 1263.

             27.     The declaratory judgment provisions of 5 V.I.C. § 1261-63 are "to be liberally

     construed and administered." 5 V.l.C. § 1270.

             28.     This action .is ripe for a declaratory judgment because Defendants have informed

     AAMC that they believe they have the right to require AAMC to redeem all of their Series A

     Shares, and that they reserve all of their rights to obtain that result.

             29.     Venue is proper in this Division under 4 V.I.C. § 78 because "the cause of action

     arose" in this Division as AAMC is based in Christiansted, St. Croix, and Defendants purchased

     AAMC's Series A Shares.

             30.     Venue also is proper in this Division under the aforementioned Article XI of the

     Amended Bylaws. (Exhibit B, Amended Bylaws, Article XI.)

                                      STATUTORY BACKGROUND

             31.    AAMC is incorporated under the USVI GCL.

             32.     The Certificate pursuant to which AAMC issued the Series A Shares was drafted

     in accordance with USVI GCL §§ 91-97, the provisions of which govern the issuance and

     redemption of preferred stock. See 13 V.I.C. §§ 91-97.

             33.    GCL § 91 grants corporations the right to issue "one or more classes of stock;"

     which may have "voting powers, full or limited, or without voting powers," as well as "other

     special rights, and qualifications, limitations, or restrictions," all of which must be set out in the

     corporation's articles of incorporation or a resolution of the corporation's board of directors

     providing for the issuance of such stock. 13 V.l.C. § 9L




                                                        7
,,
     "   . Case: 1:20-cv-00013-WAL-GWC               Document #: 1-2 Filed: 02/24/20 Page 8 of 46




                    34.     Under GCL § 92, preferred stock "may be made subject to redemption at such time"

             and "at such price ... [with] qualifications, limitations or restrictions" that must also be "stated

         and expressed in the articles of incorporation" or the "resolutions providing for the issue of such

         stock adopted by the board of directors."          l 3 V.I.C. § 92.   Such stock also "may be made

         convertible· into, or exchangeable for, shares of any other class" at the rates set out in the

         corporation's articles of incorporation or a resolution of the corporation's board of directors

         providing for the issuance of such stock. 13 V.I.C. § 95.

                    35.    In addition, under GCL § 223(a)(3), redemption of"any preferred or special shares"

         also is to be carried out as "stated or expressed in" the corporation's articles of incorporation or a

         resolution of the corporation's board of directors. 13 V.I.C. § 223(a)(3).

                    36.    A preferred shareholder's redemption right is not absolute.        GCL § 223(a)(3)

         expressly limits the funds available for redemption of preferred shares to "surplus" funds. 3 GCL

         § 223(a)(3) provides that "the effect of any ... redemption ... shall not be to reduce th[e] actual

         value of [the corporation's] assets to an amount less than the total amount of its debts and liabilities

         plus the amount of its capital reduced by the amount of capital" used to redeem the preferred

         shares. 13 V.I.C. § 223(a)(3) .

                   . 37.   Because redemption of preferred shares is to be carried out as "stated or expressed

         in" the corporation's articles of incorporation or a resolution of the corporation's board of




         3
                  GCL § I 00 defines "surplus" funds as "[t]he excess ... of the total net assets of the
         corporation over the amount ... [of] capital." 13 V.l.C. § 100. The "capital of any corporation·
         having capital stock," in tum, is "an amount at least equal to the sum of the aggregate par value of
         all issued shares having par value, plus the aggregate amount of the purchase price received by the
         corporation for the issue of shares without par value, plus such amounts as, from time to time, by
         resolution of the board of directors, may be transferred thereto." Id.


                                                             8
...   Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 9 of 46




      directors, 13 V.I.C. § 223(a)(l ), a preferred shareholder's redemption right may be further limited

      by the terms of such articles or resolution.

              38.       Here, the Certificate was adopted by resolution of AAMC's Board of Directors on

      March 12, 2014, and is part of AAMC's Amended and Restated Articles oflncorporation. § 5 of
                    ;


      the Certificate details the requirements and procedures for redeeming Series A Shares and further

      limits the circumstances under which Series A Shares may be redeemed.

                                           STATEMENT OF FACTS

              A.        AAMC Common Stock

              39.       AAMC's common stock trades on the New York Stock Exchange under the ticker

      symbol "AAMC."

             40.        The price of AAMC's common stock reached a high of $1,196.36 per share on

      January 15, 2014.

             41.        On January 24, 2020, AAMC's common stock closed at a price of$13.20 per share.

             42.        As of October 30, 2019, 1,598,262 shares of AAMC's common stock were

      outstanding (excluding 1,298,665 shares held as treasury stock).

             B.         The Series A Shares Private Placement

             43.        On March 18, 2014, AAMC closed a private placement for the issuance and sale of

      250,000 of its Series A Shares to a series of investors.

             44.        The private placement raised a total of $250,000,000.

             45.        AAMC intended to use the proceeds of the private placement to repurchase shares

      of its common stock and for other corporate purposes. In connection with the foregoing, AAMC's

      Board of Directors approved a share repurchase program that authorized AAMC to repurchase up

      to $300,000,000 in shares of AAMC's common stock.




                                                        9
(•   .   Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 10 of 46




                 46.      Defendants purchased Series A Shares on March 18, 2014, and currently own

         144,212 Series A Shares:

                       a. Luxor Capital Partners Offshore Master Fund, LP currently owns 73,506 Series A

                          Shares.

                       b. Luxor Capital Partners, LP currently owns 52,080 Series A Shares.

                       c. Luxor Wavefront, LP currently owns 15,268 Series A Shares.

                       d. Luxor Spectrum, LLC currently owns 326 Series A Shares.

                       e. Thebes Offshore Master Fund, LP currently owns 3,032 Series A Shares.

                 47.      The Certificate creates the Series A Shares and details the rights and obligations of

         AAMC and the holders of the Series A Shares, as well as the limits on those rights and obligations.

                 48.      The Certificate was adopted by resolution of AAMC's Board ()f Directors on

         March 12, 2014, and is part of AAMC's Amended and Restated Articles ofincorporation.

                 49.      AAMC filed the Certificate with the Office of the Lieutenant Governor, Division

         of Corporations and Trademarks of the USVI, on March 18, 2014.

                 50.      AAMC also filed a Form 8-K describing the private placement of Series A Shares

         with the U.S. Securities and Exchange Commission on March 18, 2014.

                 C.       The Redemption Rights of Series A Preferred Shareholders

                 51.      The Certificate provides Series A Preferred Shareholders with two key rights.

         Series A Preferred Shareholders may: (1) convert their Series A Shares to AAMC common stock

         subject to the terms and conditions of the Certificate (Exhibit A, Certificate, § 6); or (2) redeem

         their Series A Shares subject to the terms and conditions of the Certificate (id. § 5(b )).

                 52.      Under the Certificate, AAMC is required to redeem all outstanding Series A Shares

         on March 15, 2044 ("Mandatory Redemption Date") out of legally available funds. (Id.§ 5(c)).




                                                           10
''   Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 11 of 46




             53.    Prior to the Mandatory Redemption Date,§ 5 of the Certificate sets out procedures,

     as well as requirements and limitations, for AAMC to redeem Series A Shares at its option, and

     for Series A Shareholders to require that AAMC redeem Series A Shares, beginning on March 15,

     2020, and on each successive five-year anniversary of March 15, 2020 ("Early Redemption Date").

             54.    Series A Shares may only be redeemed through the procedures, and subject to the

     requirements and limitations, set out in § 5 of the Certificate.

             55.    Under § 5(a) of the Certificate, AAMC may, at its option, "redeem for cash ... ,

     .out offunds legally available   ther~for,   all, but not less than all," of the Series A Shares held by a

     Series A Shareholder by "providing written notice" "within fifteen (15) Business Days (but not

     more than thirty (30) Business Days )" prior to an Early Redemption Date of AAMC's intent to

     redeem the Shares. (Id. § 5(a) (emphasis added).)

             56.    AAMC does not intend to redeem any Series A Shares at its option at the first Early

     Redemption Date of March 15, 2020.

             57.    Under§ 5(b) of the Certificate, a Series A Shareholder, may "require [AAMC] to

     redeem all of its outstanding Series A Preferred Shares by providing written notice to [AAMC]

     within fifteen (15) Business Days (but not more than thirty (30) Business Days)" prior to an Early

     Redemption Date of the Shareholder's intent to redeem all of its Series A Shares. (Id. § 5(b)

     (emphasis added).) For the first Early Redemption Date of March 15, 2020, that notice period mns

     from January 31, 2020 to February 24, 2020. AAMC then shall, "within fifteen (15) Business

     Days of receipt" of such Series A Shareholder notice, provide a notice to the Shareholder

     "specifying the date set for such redemption, which date shall be no more than thirty (30) Business

     Days" after receipt of the Shareholder's notice. (Id.)




                                                          11
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 12 of 46




         58.     Critically, § 5(b) of the Certificate contains an express limitation on AAMC's

obligation to redeem Series A Shares at the request of a Series A Shareholder. Specifically, § 5(b)

provides that, on an Early Redemption Date, AAMC shall redeem only "for cash" "out offunds

legally available therefor, all, but not less than all, of the outstanding Series A Preferred Shares

held by" a Series A Shareholder "at an amount equal to the Redemption Price." (Id. (emphasis

added).) 4

        59.      § 2 of the Certificate defines "Redemption Price" as "the product of (a) the nurnber

of Series A Preferred Shares held by" a Series A Shareholder and "(b) the Liquidation Preference."

(Id. § 2.) "Liquidation Preference," in tum, has "the meaning set forth in Section 4(a)" of the

Certificate (id.), which is "$1,000 per Series A Preferred Share" (id. § 4(a)).




4
        § 5(b) of the Certificate provides in full:

                Each holder; at its option, shall have the right, in its sole discretion, to
                require the Corporation to redeem all of its outstanding Series A Preferred
                Shares by providing written notice to the Corporation within fifteen (15)
                Business Days (but not more than thirty (30) Business Days) prior to a
                Redemption Date of its intent to cause the Corporation to redeem such
                holder's Series A Preferred Shares on such Redemption Date (each, a
                "Holder Redemption Notice") which will specify (i) the name of the holder
                delivering such Holder Redemption Notice and (ii) that such holder is
                exercising its option, pursuant to this Section 5, to require the Corporation
                to redeem shares of Series A Preferred Shares held by such holder. The
                Corporation shall, within fifteen (15) Business Days of receipt of such
                Holder Redemption Notice, deliver to the holder exercising its rights to
                require redemption of the Series A Preferred Shares a notice specifying the
                date set for such redemption, which date shall be no more than thirty (30)
                Business Days after the Holder Redemption Notice (the "Holder
                Redemption Date"). The Corporation shall redeem for cash on the Holder
                Redemption Date, out of funds legally available therefor, all, but not less
                than all, of the outstanding Series A Preferred Shares held by such holder at
                an amount equal to the Redemption Price.

(Exhibit A, Certificate, § 5(b ). )


                                                      12
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 13 of 46




         60.    There is no provision in the Certificate under which AAMC is permitted or obliged

to redeem only a portion of a Series A Shareholder's Shares.

         D.     AAMC Cannot Redeem "All, But Not Less Than All," of Defendants' Series
                A Shares

         61.    Defendants have informed AAMC that they believe they have the right to require

AAMC to redeem all of Defendants' Series A Shares on the first Early Redemption Date, March

15, 2020.

         62.   . To redeem all of Defendants' Series A Shares, AAMC would be required to redeem

144,212 Series A Shares at $1,000 per Share for a total of $144,212,000.

         63.    AAMC has nowhere near the $144,212,000 in "legally available" funds required to

redeem "all, but not less than all," of Defendants' Series A Shares.

         64.    AAMC thus is not required to redeem any of Defendants' Series A Shares at the

first Early Redemption Date of March 15, 2020, under the terms of the Certificate, which are

binding under GCL § 92.

         65.    AAMC is further limited in its ability and obligation to redeem Defendants' Series

A Shares by GCL § 223(a), which permits redemption of preferred shares only from "surplus"

funds.

         66.    AAMC has nowhere near the $144,212,000 in "surplus" fonds required to redeem

"all, but not less than all," of Defendants' Series A Shares.

         67.    AAMC thus is not required to redeem any of Defendants' Series A Shares at the

first Early Redemption Date of March 15, 2020 under GCL § 223(a).

         68.    Moreover, corporations are not required to redeem preferred shares, if, by so doing,

the corporation's ability to continue as a going concern is imperiled. This would be the case were

AAMC to be required to redeem all of Defendants' Series A Shares, a fact of which Defendants



                                                 13
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 14 of 46




are no doubt aware, as they know that the proceeds of the private placement of Series A Shares

were already used by AAMC to, among other things, purchase common equity. Defendants

approved AAMC's press release announcing the private placement of Series A Shares and the

intent to use the proceeds to purchase common equity. Moreover, a partner ofLuxor was a member

of AAMC's Board of Directors when many of the purchases of common equity occurred.

         69.   In addition to the requirements that redemption of "al I, but not less than all," of

Defendants' Series A Shares be paid from "funds legally available therefor" and "surplus" funds

and not threaten AAMC's ability to continue as a going concern, AAMC's Board of Directors

retains its fiduciary duties to AAMC's common shareholders. AAMC's Board of Directors may

not favor the interests of the Series A Shareholders over those of its common shareholders. Rather,

AAMC's Board of Directors has a duty to prefer the common shareholders' interests, as pure

equity holders, over the interests of the Series A Shareholders.

        E.     There Is a Dispute Between AAMC and Defendants Regarding Whether
               AAMC Must Redeem Defendants' Series A Shares

        70.    Defendants have informed AAMC that they believe they have the right to require

AAMC to redeem all of Defendants' Series A Shares on the first Early Redemption Date, March

15, 2020. Defendants have further informed AAMC that they reserve all of their options to obtain

that result.

        71.    AAMC does not intend to redeem Defendants' Series A Shares because it does not

have the legally available funds to do so and, as stated above, without such funds, it has no

obligation to redeem the Series A Shares under§ 5(b) of the Certificate. AAMC also does not

intend to redeem a portion of Defendants' Series A Shares because AAMC has no obligation under

the Certificate to redeem less than all of Defendants' Series A Shares. The parties thus have




                                                14
.••   .
       Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 15 of 46




      reached an impasse that, unless resolved, puts a cloud over AAMC and its ability to use the legally

      available funds it does have for the best interests of the company and all of its shareholders.

              72.     This Court should remove this cloud and resolve this dispute by declaring that

      § 5(b) of the Certificate only obligates AAMC to redeem any of a Shareholder's Series A Shares,

      if it has sufficient funds "legally available" to redeem "all, but not less than all," of the

      Shareholder's Series A Shares.

              73.     This Court also should declare that because AAMC does not have sufficient

      "legally available" funds to redeem "all, but not less than all," of Defendants' Series A Shares on

      the first Early Redemption Date, March 15, 2020, AAMC has no obligation to redeem any of

      Defendants' Series A Shares on such date.

                                             CAUSE OF ACTION

                                COUNT I-DECLARATORY JUDGMENT

                                           (Against All Defendants)

              74.     AAMC incorporates each of the foregoing allegations as fully set forth herein.

              75.    A controversy exists between AAMC and Defendants regarding AAMC's

      obligations under§ 5(b) of the Certificate.

              76.    AAMC seeks a declaration that, under § 5(b) of the Certificate, for AAMC to be

      obliged to redeem any of a Shareholder's Series A Shares, AAMC must have. sufficient funds

      "legally available" to redeem "all, but not less than all," of the Shareholder's Series A Shares. (See

      Exhibit A, Certificate,§ 5(b).)

              77.    AAMC further seeks a declaration that, because AAMC does not have sufficient

      "legally available" funds to redeem "all, but not less than all," of Defendants' Series A Shares on




                                                        15
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 16 of 46




the first Early Redemption Date, March 15, 2020, AAMC has no obligation to redeem any of

Defendants' Series A Shares on such date.

                                   PRAYER FOR RELIEF

WHEREFORE, AAMC respectfully requests that the Court enter judgment in its favor and against

Defendants as follows:

     (i)      declaring that under§ 5(b) of the Certificate, for AAMC to be obliged to redeem

              any of a Shareholder's Series A Shares, AAMC must have sufficient funds "legally

              available" to redeem "all, but not less than all," of the Shareholder's Series A

              Shares;

    (ii)      declaring that under § 5(b) of the Certificate, because AAMC does not have

              sufficient "legally available" funds to redeem "all, but not Jess than all," of

              Defendants' Series A Shares on the first Early Redemption Date, March 15, 2020,

              AAMC has no obligation to redeem any of Defendants' Series A Shares on such

              date;

   (iii)      awarding all legal fees and costs, including attorneys' fees, incurred by AAMC in

              connection with this adversary proceeding; and

   (iv)       awarding any other and further relief as the Court deems just and equitable.




                                              16
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 17 of 46




Dated: January 27, 2020
Christiansted, St. Croix, United States Virgin Islands

                                   Respectfully submitted,


                                   Isl
                                   Joel   . Holt (V.I. Bar #6)
                                          . HOLT. ESQ. P.C.
                                   2132 Company Street
                                   Christiansted, St. Croix, United States Virgin Islands 00820
                                   Tel: (340) 773-8709
                                   Fax: (340) 773-8677
                                   holtvi@aol.com

                                   Counsel for Plaintiff AAMC




                                                17
"'   I   I   .•

                  Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 18 of 46




                         EXHIBIT A
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 19 of 46



                                                                                                                                           Exhibit3.1

                                                ALTI SOURCE ASSET l\1ANAGEl\filNT CORPORATION


                                                           CERTIFICATE OF DESIGNATIONS

                                                        Pursuant to Sections 91-97 of the General ·

                                                        Corporation Law of the U.S. Virgin Islands



                                                           Series A Convertible Preferred Stock

                                                               (Par Value $0.01 Per Sh arc)


         Altisource Asset Management Corporation (the "Corporation"), a corporation organized and existing under and by virtue of the
provisions of the General Corporation Law of the U.S. Virgin Islands (the "General Corporation Law"), hereby certifies that, pursuant to the
authority expressly granted lo and vested in the Board of Directors of the Corporation (the "Board of Directors") by the Amended and Res ta led
Articles of Incorporation of the Corporation filed with the Office of the Lieutenant Governor, Division of Corporations and Trademarks, on
December 4, 2012 (as amended from time to time, the "Articles of Incorporation") which authorizes the issuance, by the Corporation, in one or
more series of up to 1,000,000 shares of preferred stock, par value $0.0 I per share (the "Preferred Stock"), and in accordance with the provisions of
Sections 91-97 of the General Corporation Law, the Board of Directors on March 12, 2014 duly adopted the following resolutions:

         RESOLVED, that the undersigned hereby approve issuance of up to 250,000 shares of Preferred Stock having the rights, restrictions,
privileges and preferences as sel forth in lhe Certificate of Designations; and

          FURTIIERRESOLVED, that the Board of Directors and Officers of the Corporation be, and each of them hereby is, authorized and
directed, in the name and on behalf of the Corpora lion, to issue said Preferred Siock in accordance with the Ce1tificate of Designations, and to take
any and all action appropriate or advisable in order to carry out the purpose and intent of the foregoing resolutions and to effectuate the
transactions authorized hereby;

          The powers, designations, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or
restrictions thereof, of the Preferred are hereby fixed in this Certificate of Designations as follows (certain terms used herein being defined in
~hereof):                                      ·

I.       General.

                 (a) The shares of such series shall be designated the Series A Convertible Preferred Stock, par value $0.0 I per share (the "Series
A Preferred Shares").

                    (b) Each Series A Preferred Share shall be identical in all respects witl1 tl1e other Series A Prefen-ed Shares.

                  (c) The number of Series A Preferred Shares shall initially be 250,000. Series A Preferred Shares that have been issued and
reacquired in any manner by the Corporation, including in connection with a conversion into Common Shares, shall be cancelled and shall reve1t to
authorized but unissued Preferred Stock, undesignated as to class or series.

                    (d) No fractional Series A Prefen·ed Shares shall be issued.

2. Certain Definitions. As used herein, the following terms shall have the following meanings:

         "19.9% Share Cap" shall have tl1c meaning set forth in Section 7Cbl.

         "Additional S/rnres" shall have the meaning set forth in Section GCel.
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 20 of 46



         "Atljust111ent Price" shall have the meaning sel forU1 in Section 6(el.

         "Articles of J11corpomtio11" shall have the meaning set fo1th in the introductory paragraph of this Certificate of Designations.

         "Board of Directors" shall have the meaning sel forth in the introductory paragraph of this Certificate of Designations.

       "Busi11ess Day" shall mean any day other than Saturday, Sunday or a day on which slate or federally chartered banking inslilulions in
New York, New York are nol required to be open.

         "Cha11ge,ill Co11trof' shall mean:

         (x)      any consolidation or merger of the Corporation other than any such consolidation or merger that results in the holders of all
                  Classes oflhc Corporation's voling equity securities immediately prior lo such transaction owning, directly or indirectly, as a
                  result of such merger or consolidation, more than 50% of the surviving corporal ion or transferee or the parent thereof immediately
                  after such event; or

         (y)      any sale or transfer of all or substantially all of the assets of the Corpora lion and its subsidiaries, on a consolidated basis, to
                  another person that is not an affiliate of the Corpora lion;

provided that any such transaction described in clause (x) or (y) effected solely to change U1e Corpora lion's jurisdiction of incorporation or lo form
a holding company for the Corporation and that results in a share exchange or reclassification or similar exchange of the outstanding Common
Shares solely into common shares of the surviving entity shall not constitute a "Change in Control."

         "Code" shall mean the U.S. Internal Revenue Code of 1986, as amended (or any successor statute) and as applicable to the U.S. Virgi.n
Islands pursuant to the Naval Services Appropriation Act of July 12, 1921, 48 U.S.C. § 1397.                                                 ·

         "Co111mon Shares" shall mean the shares of Common Stock, par value $0.01 per share, of the Corporation, subject to the provisions of
Section 6(f).

         "Common Share Eve11ts" shall have the meaning set forth i(I Section 6(e)(jl.

         "Co11stilue11t Perso11" shall have the meaning set fortlt in Section 6Cfl.

         "Co11ti11uatio11 Rig/it" shall hav~ the meaning set forUt in Section 4Cbl.

         "Co11versio11 Price" shall mean $1,250 as such amount may be adjusted pursuant to Section 6 hereof.

         "Corporntio11" shall have the meaning set forth in the introductory paragraph of this Certificate of Designations.

         "Corporatio11 Rede111ptio11 Date" shall have the meaning set forth in Section 5(a).

         "Corporation Retle111ptio11 Notice" shall have the meaning set forih in Section 5(a).

         "Curre11t Market Price" shall mean, with respect to the Common Shares, on any date specified herein, the average of the Market Price
during the period of the most recent ten (10) consecutive Trading Days ending on such date.

         "Excha11ge Act" means Ute Securities Exchange Act of 1934, and any statute successor thereto, in each case as amended from time to
time.

        "Ge11eral Corporntioit Law" shall have the meaning set fo1th in Ute introductory paragraph of U1is Certificate of Designations.

        "holder" of Series A Prefeffed Shares shall mean the stock.holder in whose name such Series A Preferred Shares are registered in the stock
books of the Corporation.

        "Holder Co11version Electioit Date" shall have the meaning set forth in Section 6Cbl(i).
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 21 of 46



           "Holtfu Conversion Efectio11 Notice" shall have the meaning set folih in SK"tion 6(b)(i).

           "Holder Redemption Date"" shall hove the meoni.ng se.t forth in Secjjoo     ~()l).


           "Ho/ti.er Rede111ptio11 Notice" shall have the meaning set fo11h in Sect.ion Slbl.

           "Issue Date" shall mean the first date on which a.ny Series A Preferred Shares are issued and .sold.

           "Junior Shares" shall have the meaning set forth in Section 91b).

           "Llquldatio11'" shall mean (A) a dissolution or winding up of the Corporation, whether voluntaty or involuntary, or (B) a Change,in
Couirol.

           "Liquidafio11 Prefermce" .shall have the meaning set forth i.n Section 4(a).

           ''Jfan.rfatory Redemption Date" shall mean March 15, 2044.

         "Market Price" shall me.an, with respect to the Couunon Shares on any date, the last reported sales p1ice., regular way on such day, or, iu
case no such sale lakes place on such day, the ave.rage of the closing hid and asked prices, regular way on such day, in either case as re.po1ted iu
the principal consolidaied tra.nsnciion reporting system wiih respect to securitie.s listed or admitied to trading on Ille NYSE MKT or, if the Common
Shares are not listed or admitted for trnding on NYSE MKT, as reported in the principal consolidated trnnsaction reporting system with respect 10
secu1~ties listed on the principal nationnl securities exchange on which the Common Shares are listed or admitted for trading or, if the. Common
Shares nre not listed or admitted for trading on nny lllltional securitie.s exchange, the last quoted price or, if not so quoted, the average of the high
bid and low asked prices in the overlliheOc.ouuter market, as reported by the principal automated quotation system that may then be. in use or, if the
Couunon Shares are. not quoted by nny such system, the average of the closing bid and asked pric.es as furnished by a professional market maker
regularly making a market in the Conw1ou Shares selected for such pmpose by the Board of Di.rectors or, if there is no such professional market
maker, such amount as an i.udepe.ndent investment baukiug finu selected by the Board of Diredo1s detemti.ues to be the value of n Couuuon Share.

           "Merger Liquidorion'' shall have the meaning set. fo11h in Section 4Chl.

           "NYSE MKT' shall mean the :NYSE r..1KT LLC.

           "Non-Electing Sil are•· shall have the meaning set forth in Section 6CO.

           "Optional Conversion" shall have the 111eru1i.ng ~et forth in Section 6(a)(i).

           "Optional Conwrsion Right" shall have the meaning set forih in Section 6(al(i).

           "Parity Sltares" 5hall hnve the meaning set fortli in Section 9fa).

        "Person" shall me.an any individual, finn, partnership, corporation. limited liability company or oiher entity, and shall include any
successor (by merger or otherwise) of such entity.

           "Preferred Srock'· shall have the meaning set fo11h in the introducto1y pnmgrnph of this Ce1tificnte of Designations.

         "PurC'llarn Agreeme.nf' means that certain Pure.base. Agreement, dated March 13, 2014 to be e.niered into betweei1 the Corporation, and
certain holders, pw-s1k1nt to which Series A Prefen-ed Shares will be sold to such holders.

           "Redemption Date" shall mean March 15, 2020 and each successive fi\·e year anniversruy of March 15, 2020.

          "Redemp1/011 Price" shall mean ihe product of (a) the number of Series A PrefeiTed Shares held by a holder of Series A Prefen-ed Sh:i.res
and (b) the Liquidation Preference.                                                                            ·

           "SEC' shall mean the U.S. Securities and Excbnnge Conuu.ission.

           ·'Securitie.s"' shall have the. meaning set fo11h in Section 6(e)Ciii).
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 22 of 46



         "Seri.es A Preferred Shares" shall have the meaning set forth   in~.


          "set t1partfor payment" shall be deemed to include, without any action other than the following, the recording by the Corporation in its
accounting ledgers of any accounting or bookkeeping entry which indicates, pursuant to a declaration of a dividend or other distribution by the
Board of Directors, the allocation of funds to be so paid on any series or class of shares of capital stock of the Corporation; provided, however,
that if any funds for any class or series of Junior Shares or any class or series of Parity Shares are placed in a separate account of the Corporation
or delivered lo a disbursing, paying or other similar agent, then "set apart for payment" with respect to the Series A Preferred Shares shall mean
placing such funds in a separate account or delivering such funds to a disbursing, paying or other similar agent.

         "Sltt1res" shall mean the total number of shares of stock that the Corporation shall have authority to issue pursuant to Article IV of the
Articles of lnco11>.oration.

         "Spin-Off' shall have the meaning set forth in Section 6(e)(iiil.

         "Stock Price" shall mean, with respect to any Liquidation, the Current Market Price of the Common Shares on the Trading Day preceding
U1e date on which such Liquidation occurs or becomes effective.

         "Trading Day" shall mean any day on which U1e securities in question are traded on U1e NYSE MKT or, if such securities are not listed or
admitted for trading on the NYSE MKT , on the principal national securities exchange on which such securities arc listed or admilled for trading.

         "Trading Market" shall mean whichever of the New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select Markel, the
NASDAQ Global Market, the NASDAQ Capital Market or.OTC Bulletin Board on which the Common Shares arc listed or quoted for trading on the
date in question.

         "Transaction" shall have the meaning set forth in Section 6<0.

         "Valuation Periorf' shall have the meaning set forth in Section 6Ce)Ciij).

3. Dividends.

         The holders of Series A Preferred Shares sha 11 have no right to receive dividends thereon.

4.       Liquidation Preference,

                  (a) In the event of any Liquidation (other than a Liquidation arising as a result of U1e occurrence of a Change in Control pursuant
to which a holder shall have exercised its Continuation Right as set forth in Section 4(b)), before any payment or distribution of the assets of the
Corporation (whether capital or surplus) shall be made to or set apart for payment to the holders of Junior Shares, the holders of Series A Preferred
Shares shall be entitled to receive an amount in cash equal to the greater of:

         (i)    $1,000 per Series A Preferred Share (U1e "Liquidation Preference") plus tl1e aggregate amount of cash that such holder would have
                received had it owned a number of Common Shares equal to the Liquidation Preference per Series A Preferred Share divided by the
                Conversion Price in effect on each ex-dividend date with respect to the payment of cash dividends (exclusive of any adjustments to
                such Conversion Price pursuant to Section 6Celfjy) hereof) from the Issue Date through such Liquidation; and




         (ii)   an amount per Series A Preferred Share equal to

                (x)    the number of Common Shares of the Corporation issuable upon conversion of such Series A Preferred Share at the
                       Conversion Price in effect immediately prior to such Liquidation

                - mu/I iplied by -

                (y)    U1e Stock Price for such Liquidation.
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 23 of 46



Until the holders of the Series A Preferred Shares have been paid the amount specified in the first sentence of this Section 4Cal in full, no payment
will be made to any holder of Junior Shares upon Liquidation. If, upon any such Liquidation, the assets of the Corporation, or proceeds thereof,
distributable ampng the holders of Series A Preferred Shares shall be insufficient to pay in foll the preferential amount aforesaid and liquidating
payments on any other shares of any class or series of Parity Shares, then such assets, or the proceeds thereof, shall be distributed among the
holders of such Series A Preferred Shares and such other Parity Shares ratably in accordance with the amounts that would be payable on such
Series A Prefel1'ed Shares and such other Parity Shares if all amounts payable U1ereon were paid in full.

                   {b) In connection with a Merger Liquidation (as defined below), each holder of Series A Preferred Shares shall have the right (a
"Co11ti11uatio11 Rig/if') to elect, by delivering written notice to the Corporation not less than ten (IO) Business Days prior to the Merger
Liquidation, to require the Corporation to make provision for the Series A Preferred Shares lo be assumed by the surviving entity as described in
Section 6CO; provided, however, notwithstanding the election by any of the holders of the Series A Preferred Shares of the Continuation Right, the
Corporation shall have the right, in connection with any Merger Liquidation, to elect, by delivering writtep notice to the holders of Series A
Preferred Shares at any time prior to the Merger Liquidation, to redeem any or all of the outstanding Series A Preferred Shares for an amount per
Series A Prefel1'ed Share equal to U1e amount specified in Section 4(a). A "Merger Liquidatio11" shall be a Liquidation occurring as a result of a
Change in Control described in clause (x) of U1e definition of Ute tenn Change in Control (after giving effect to any exceptions to or exclusions from
such definition) that also constitutes a Transaction wiUtin the meaning of Section 6(f) hereof.

                  Upon a merger or consolidation of the Corporation with one or more entities that are aftiliates of Ute Co11ioralion, the Corporation
shall make provision for the Series A Preferred Shares to be assumed by the surviving entity as described in Section 6(f).

                   (c) Notice of any Liquidation shall be given by mail, postage prepaid, not less than 30 days prior to the distribution or payment
date stated therein, to each holder of record of Series A Preferred Shares appearing on the stock books of the Corporation as of the date of such
notice at the address of said holder shown therein. Such notice shall state a distribution or payment date, the amount to be paid pursuant to
Section 4(a) and U1e place where Ute such amount shall be distributable or payable.

                    (d) After the payment in cash to U1e holders of Series A Preferred Shares of the full amount specified in the Section 4Ca) with
respect to outstanding Series A Preferred Shares, the holders of outstanding Series A Preferred Shares shall have no right or claim, based on their
ownership of Series A Preferred Shares, to any of U1e remaining assets of the Corporation. Subject to U1e rights of the holders of any Parity Shares,
upon any Liquidation of the Corporation, after payment shall have been made in full to the holders of Series A Preferred Shares and any Parity
Shares, as provided in this Section 4, any other series or class or classes of Junior Shares shall, subject to the respective terms thereof, be entitled
lo receive any and all assets remaining to be paid or distributed, and the holders of the Series A Preferred Shares and any Parity Shares shall not be
entitled to share therein.

5.       Redemption.

                            (a) The Corporation, at its option, shall have the right to redeem all of the Series A Preferred Shares by providing written
notice to each holder within fifteen (15) Business Days (but not more than thirty (30) Business Days) prior to a Redemption Date of its intent to
redeem U1e Series A Preferred Shares on such Redemption Date (each, a "Corporatio11 Rede111ptio11 Notice") which will specify the date set for
such redemption, which date shall be no more than thirty (30) days after U1e Corporation Redemption Notice (the "Corporatio11 Redemptio11
Date"). The Corporation shall redeem for cash on the Corporation Redemption Date, out of funds legally available U1erefor, all, but not less than all,
of the outstanding Series A Preferred Shares held by such holder at an amount equal to U1e Redemption Price.

          (b) Each holder, at its option, shall have the right, in its sole discretion, to require Ute Corporation lo redeem all of its outstanding Series A
Preferred Shares by providing written notice to the Corporation within fifteen (15) Business Days (but not more than thirty (30) Business Days)
prior to a Redemption Date of its intent to cause the Corporation to redeem such holder's Series A Preferred Shares on such Redemption Date
(each, a "Holder Rede111ptio11 Notice") which will specify (i) the name of the holder delivering such Holder Redemption Notice and (ii) that such
holder is exercising its option, pursuant to this Section 5, to require the Corporation to redeem shares of Series A Preferred Shares held by such
holder. The Corporation shall, within fifteen (15) Business Days of receipt of such Holder Redemption Notice, deliver lo the holder exercising its
rights to require redemption of the Series A Preferred Shares a notice specifying Ute date set for such redemption, which date shall be no more than
thirty (30) Business Days after the Holder Redemption Notice (the "Holder Redemptio11 Date"). The Corporation shall redeem for cash on the
Holder Redemption Date, out of funds legally available therefor, all, but not less than all, of the outstanding Series A Preferred Shares held by such
holder at an amount equal to the Redemption Price.
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 24 of 46



           (c) The Corporation shall redeem for cash on the.Mandatory Redemption Dale, out of funds legally available therefor, all, but not less than
all, of the ouManding Series A Preferred Shares held by all holders al an amount equal lo the Redemption Price.

          (dj In the case of any redemption pursuant to this Section 5, unless the Corporation defaults in the payment in full of the Redemption
Price, all rights of the holders of the shares of Series A Preferred Shares subject to such redemption by reason of their ownership of such shares
shall cease on such Redemption Date, except the right lo receive the Redemption Price on surrender lo the Corporation of the certificates
representing such Series A Preferred Shares. After the applicable Redemption Date, the Series A Preferred Shares shall nol be deemed to be
outstanding and shall not be transferable on the books of the Coqioralion, except lo the Corporation.

         (c) Any Series A Preferred Shares redeemed by the Corporation pursuant lo this Section 5 shall be canceled and shall have the status of
authorized and unissued preferred stock, without designation as to series.

6.       Convcrsfon.

                  (a) Subject lo the terms and conditions contained in this Section 6, the Series A Preferred Shares shall be convertible as follows::

                          (i) from. and after the Issue· Dale, the holders of Series A Preferred Shares shall have the right, al their option (!lie
"Optional Co11versio11 Rig/if'), lo require the Corporation to convert some or all of their Series A Preferred Shares as set forth in the Hold~r
Conversion Election Notice (as defined below) into the number of fully paid and non-assessable Common Sim res obtained by dividing the
aggregate Liquidation Preference of such specified Series A Preferred Shares by the Conversion Price then in effect (each an "Option~[
Co11versio1t"); an9

                  (b) Any Optional Conversion shall be subject to the following terms and conditions, as applicable:

                            (i) In order to exercise the Optional Conversion Right, the holder of Series A Preferred Shares shall send a written notice
to the Corporation (the "Holder Conversion Electio11 Notice") slating that the holder thereof has elected lo convert Series A Preferred Shares (the
date of such written notice, the "Holder Co11versio11 Electio11 Date''). The Holder Conversion Election Notice shall also slate the number of Series
A Preferred Shares such holder wishes to conve1i and the number of Common Shares to be issued by the Corporation to such holder pursuant to
the Optional Conversion. The holder of Series A Preferred Shares shall include wiU1 the Holder Conversion Election Notice, the certificate or
certificates representing the Series A Preferred Shares to be converted duly endorsed or assigned to the Corporation or in blank. As promptly as
practicable, but in no event later that fifteen (15) Business Days, following receipt of a Holder Conversion Election Notice and U1e certificate or
certificates representing the Series A Prefen-ed Shares to be converted, the Corporation shall (or cause a transfer agent for U1e Common Shares to)
issue and shall deliver, a certificate or certificates for the number of full Common Shares issuable upon such Optional Conversion, together with
payment in lieu of any fraction of a share, as provided in Section 6Cdl to the Person or Persons entitled lo receive the same. If fewer than all the
Series A Preferred Shares represented by a certificate are converted pursuant lo a Holder Conversion Election Notice, upon such conversion the
Corporation shall (or cause a transfer agent for the Series A Preferred Shares lo) also issue and deliver lo the holder of Series A Preferred Shares a
new certificate representing the Series A Preferred Shares not so converted.

                       .    (ii) Unless the Common Shares issuable on an Optional Conversion are to be issued in the same name as the name in
which such Series A Preferred Shares are registered, each share surrendered for conversion shall be accompanied by instruments of transfer, in
form reasonably satisfactory lo the Corporation, duly executed.by the holder or such holder's duly authorized attorney and an amount sufficient to
pay any transfer or similar tax (or evidence reasonably satisfactory to the Corporation demonstrating that such laxes have been paid).

                  (c) Each Optional Conversion shall be deemed to have been effected immediately prior to the close of business on the Holder
Conversion Election Date and the Person or Persons in whose name or names any Common Shares shall be issuable upon such conversion shall be
deemed lo have become the holder or holders of record of the Common Shares represented thereby al such time on such date, and such conversion
shall be on such date unless the stock transfer books of.the Corporation shall be closed on that date, in which event such Person or Persons shall
be deemed to have become such holder or holders of record al the close of business on the next succeeding day on which such stock transfer
books are open.

                   (d) No fractional shares or scrip representing fractions of Common Shares, shall be issued upon conversion of the Series A
Preferred Shares. Instead of any fractional interest in a Common Shares, that would otherwise be deliverable upon U1c conversion of a Series A
Prefe1Ted Share, the COI]lOralion shall pay to the holder of such Series A Preferred Share an amount
 Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 25 of 46



in cash based upon the Cun·ent Mar~et Price of Common Shnres on the Trading Day immediately preceding the Holder Conversion Election Date ..lf
more than one Series A Preferred Share shall be converted at one time by the same holder, the number of full Common Shares issuable upon
conversion thereof shall be computed on the basis of the aggregate number of Series A Preferred Shares so su1Tendered.

                 (e) The Conversion Price shall be adjusted from time to time as follows:

(i)     If the eo·rporalion eKclusively issues Common Shares as a dividend or distribution on all the Common Shares, or if the Co11)oration effects
        a share split or share combination, the Conversion Price will be adjusted based on the following formula:




        where,

        CPo=     the Conversion Price in effect immediately prior to the open of business on the ex-dividend date of such dividend or distribution,
                 or immediately prior to the open of business on the effective date of such share split or combination, as applicable;

        CP 1 =   the Conversion Price in effect immediately after the open of business on such ex-dividend date or effective date;

        OS 0 =   the number of the Corporation's Common Shares outstanding immediately pr{or to the open of business on such ex-dividend date
                 or effective date, as applicable, before giving effect to such dividend, distribution, share split or share combination; and

        OS 1 =   the number of the Corporation's Common Shares outstanding immediately after giving effect to such dividend, distribution, share
                 split or share combination, as applicable.

        Any adjustment made under this subparagraph (i) of Section 6Cel shall become effective immediately after the open of business on the ex-
        dividend date for such dividend or distribution, or immediately after the open of business on the effective date for such share split or
        share combination. If any dividend or distribution of the type described in this subparagraph (i) of Section 6Cel is declared but not so paid
        or made, the Conversion Price shall be immediately readjusted, effective as of the date the Board of Directors determines not to pay such
        dividend or distribution, to the Conversion Price that would then be in effect if such dividend or distribution had not been declared.

(ii)    If the Corporation issues to all holders of the Common Shares· any rights, options or warrants entitling them, for a period of not more than
        45 calendar days after the date of such issuance, to subscribe for or purchase Common Shares, at a price per share less than the Current
        Market Price as of the Trading Day immediately preceding the date of announcement of such issuance, the Conversion Price will be
        decreased based on the following formula:


                                                                                OS 0 +Y
                                                                                OS 0 +X

       where,

       CP0 =     the Conversion Price in effect immediately prior to the open of business on the ex-dividend date for such issuance;

       CP 1 =    the Conversion Price in effect immediately after the open of business on such ex-dividend date;

       OS 0 =    the number of Common Shares outstanding immediately prior to the open of business on such ex-dividend date;

       X=        the total number of Common Shares issuable pursuant to such rights, options or Wa1Tants; and
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 26 of 46



        Y=       the number of Common Shares equal to the aggregate price payable to exercise such rights, options or warrants divided by the
                 Current Market Price as of the Trading Day immediately preceding the date of announcement of the issuance of such rights,
                 options or warrants.

        Any decrease in the Conversion Price made pursuant to this subparagraph (ii).Section 6(c) will be made successively whenever any such
        rights, options or wa1rnnts arc issued and shall become effective immediately after the open of business on the ex-dividend date for such
        issuance. To the extent that such righl1, options or warrants arc not exercised prior to their expiration or Common Shai·es are not delivered
        upon the expiration of such rights, options or warrants, the Conversion Price shall be readjusted to the Conversion Price that would then
        be in effect had the increase with respect to the issuance of such rights, options or warrants been made on the basis of delivery of only
        the number of shares of Common Shares actually delivered. If such rights, options or warranL~ are not so issued, or if such rights, options
        or warrants are not exercised prior to their expiration, the Conversion Price shall be increased to be the Conversion Price that would then
        be in effect if such ex-dividend date for such issuance had not occurred.

        In determining whether any rights, options or wa1nnls entitle the holders of Common Shares to subscribe for or purchase Common Shares
        at a price per share less than such Current Market Price as of the Trading Day immediately preceding the date of announcement for such
        issuance, and in determining the aggregate offering price of such Common Shares, there shall be taken into account any consicleratic,m
        received by the Corporation for such rights, options or warrants and any amount payable on exercise or conversion thereof, the value of
        such consideration, if other than cash, to be determined by the Board of Directors.                                          ·

(iii)   If the Corporation distributes shares of its capital stock, evidences of its indebtedness, other assets or property of the Corporation or
        rights, options or warrants to acquire its capital stock or other securities, to all holders of the Common Shares, excluding:

        (x)      dividends or distributions, rights options or warrants as to which an adjustment was effected pursuant to subparagraphs (i) and
                 (ii) of Section 6(e);

        (y)      dividends or distributions paid·exclusively in cash as to which an adjustment was effected pursuant to subparagraph (iv) of
                 Section 6(e); and

        (z)      Spin-Offs as to which the provisions set forth below in this subparagraph (iii) shall apply;

        then the Conversion Price shall be decreased based on the following formula:




                                                                                   SP0

        where,

        CP0 =    the Conversion Price in effect immediately prior to the open of business on the ex-dividend date for such distribution;

        CR1 =    the Conversion Price in effect immediately after the open of business on such ex-dividend date;

        SP0 -    the Current Market Price of the Common Shares as of the Trading Day immediately preceding the ex-dividend date for such
                 distribution; and

        FM\/= the fair market value (as determined by the Board of Directors, or a committee U1ereof) of the shares of capital stock, evidences of
              indebtedness, other assets, or property of the Corporation or rights, options or warrants to acquire the Corporation's capital
              stock or other securities distributed with respect to each outstanding Common Share on the ex-dividend date for such
              distribution.

        If"FMV" (as defined above) is equal to or greater than the "SP 0 " (as defined above), in lieu of the foregoing increase, each holder shall
        receive, in respect of each Series A Preferred Share it holds, at the same time and upon the same terms as holders of the Common Shares,
        the amount and kind of the Corporation's capital stock, evidences of the Corporation's indebtedness, other assets or property of the
        Corporation or rights, options or warrants to acquire the Corporation's capital stock or other securities that such holder would have
        received as if such holder owned a number of Common Shares equal
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 27 of 46



       to the Liquidation Preference per Series A Preference Share divided by the Conversion Price in effect on the ex-dividend date for the
       distribution.

       Any decrease in the Conversion Price made under the preceding paragraph of this subparagraph (iii) will become effective immediately
       after the open of business on the ex-dividend dale for such distribution. If such distribution is not so paid or made, the Conversion Price
       shall be increased to be the Conversion Price that would then be in effect if such dividend or distribution had not been declared.

       With respect to an adjustment pursuant to this subparagraph (iii) where there has been a payment of a dividend or other distribution on
       the Common Shares of shares of capital stock of any class or series, or similar equity interest, of or relating to a subsidiary of the
       Corporation or other business unit of the· Corporation, and such capital stock or similar equity interest is listed or quoted (or will be listed
       or quoted upon the consummation of the distribution) on a United States national securities c:o:change (a "Spin-Off'), the Convcrsi<?n
       Price will be adjusted based on the following fo1mula:




                                                                              FMVo+MPo

       where,

       CP 0 -     the Conversion Price in effect immediately prior to U1e open of business on U1c ex-dividend date for such Spin-Off;

       CP 1 =     the Conversion Price in effect immediately after U1e open of business on the ex-dividend date for such Spin-Off;

       FM\1 0 =     the average of the last reported sale prices of the capital stock or similar equity interest distributed to holders of Common
                    Shares applicable to one Common Share over the first 10 consecutive Trading Day period after, and including, the effective
                    date of U1e Spin-Off (the "Valuation Period"); and

       MP0 =      the average of the Current Prices of the Common Shares over the Valuation Period.

       The adjustment to the applicable Conversion Price under the preceding paragraph of this subparagraph (iii) will be made immediately after
       the open of business on the day after the last Trading Day of the Valuation Period, but will·be given effect as of the open of business on
       the ex-dividend date for the Spin-Off. For purposes of determining the applicable Conversion Price, in respect of any conversion during
       the 10 Trading Days commencing on the ex-dividend date for any Spin-Off, references within U1e portion of this subparagraph (iii) related
       to "Spin-Offs" to 10 Trading Days shall be deemed replaced with such lesser number of Trading Days as have elapsed from, and
       including, the ex-dividend date for such Spin-Off lo, and including, the relevant date of conversion.

       The occun-ence of a distribution or U1e occun-ence of any other event as a result of which holders of Series A Preferred Shares shall not be
       entitled lo receive rights, including exchange rights (the "Rights"), pursuant to any stockholders protective rights agreement (the
       "Agreemenf') that may be adopted by the Corporation as if such holders had converted such shares into Common Shares immediately
       prior to U1e occurrence of such distribution or event shall not be deemed a distribution of Securities for the purposes of any Conversion
       Price adjustment pursuant to this subparagraph (iii) or otherwise give rise to any Conversion Price adjustment pursuant to this Section 6;
       provided, however, that in lieu of any adjustment to the Conversion Price as a result of any such a distribution or occurrence, the
       Corporation shall make provision so that Rights, to the extent issuable at the time of conversion of any Series A Preferred Shares into
       Common Shares, shall issue and attach to such Common Shares then issued upon conversion in the amount and manner and to the extent
       and as provided in the Agreement in respect of issuances at the time of Common Shares other than upon conversion.

(iv)   If any cash dividend or distribution is made to all holders of Common Shares, the Conversion Price shall be adjusted based on the
       following fo1mula:




       where,
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 28 of 46



       C'Po =   the Con"~rsion Price in effect immediately prior to the open of business on the ex-dividend date for such dividend or distribution;

       0'1 =    the Conversion Price in effect immediately after !he open of business on the ex-dividend dale for such dividend or distribution;

       SPo =    the Market Price of the Common Shares on the Trading Day immediately preceding the ex-dividend dale for such dividend :or
                distribution; and

       C=       the amount in cash per share that the Corporation distributes to holders of Common Shares.

       lf"C" (as defined above) is equal to or greater than "SP 0 " (as defined above), in lieu of the foregoing decrease to th<:: Conversion Price,
       each holder shall receive, for each Series A Preferred Share it holds, at the same time and upon the same terms as l1olders of Common
       Shares, the amount of cash that such holder would have received if such holder had owned a number of Common .Shares equal to the
       Liquidation Preference per Series A Preferred Share divided by the Conversion Price in effect on the ex-dividend date for such cash
       dividend or distribution.

       Any decrease in the Conversion Price pursuant to this subparagraph (iv) shall become effective.immediately after the open of business on
       the ex-dividend date for such dividend or distribution. If such dividend or distribution is not so paid, the Conversion Price shall be
       increased to be the Conversion Price that would then be in effect if such dividend or distribution had not been declared.

(v)    If, al any time or from time to time after the Issue Date, the Corporation issues or sells any Common Shares (other than in connection with
       any underwritten pµblic offering and other than issuances to unaffiliated third parties for a business combination on an arm's-length
       basis) ("Additio11nl Shares") for a cash consideration per share that is less than the Current Market Price on the Trading Day immediatc.ly
       preceding the earlier of the issuance or sale, or public announcement of the issuance or sale, of such Additional Shares, then the
       Conversion Price shall be reduced in accordance with the following formula:


                                                                            (OS 0 x AP)+ AC
                                                                            (OS 0 +AS) x AP


       where,


       0' 1 =   the Conversion Price in effect at the close of business on the dale of such issuance or sale of the Additional Shares;

       0' 0 =   the Conversion Price in effect immediately prior to the close of business on the date of such issuance or sale;

       OS 0 =   the number of Common Shares outstanding immediately prior lo such issuance or sale;

       AP=      the Current Market Price on the Trading Day preceding the earlier oflhe issuance or sale or public announcement of the issuance
                or sale of such Additional Shares;

       AC=      the aggregate cash consideration receivable by the Co1voration for the total number of Common Shares so issued or sold; and

       AS =     the number of Additional Shares issued or sold.

       An adjustment made pursuant to this subparagraph (v) shall be made on the next Business Day following the dale on which any such
       issuance or sale is made and shall be effective retroactively to the close of business on the date of such issuance or sale.

(vi)   No adjustment in the Conversion Price shall be required unless such adjustment would require a cumulative increase or decrease of at
       least 1% in such price; provided, however, that any adjustments that by reason of this subparagraph (vi) are not required lo be made shall
       be carried forward and taken into account in any subsequent adjustment until made; and provided, further, that any adjustment shall be
       required and made in accordance with the provisions of this Section
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 29 of 46



         .!! (other than this subparagraph (vi)) not later than such time as may be required   in order to preserve the tax-free nature of a distribution to
          the holders of Common Shares.

         Notwithstanding any other provisions of this Seel ion 6, the Corporation shall not be required to make any adjustment of the Conversion
         Price for the issuance of any Common Shares pursuant to any plan providing for the reinvestment of dividends or interest payable on
         securities of the Corporation and the investment of additional optional amounts in Common Shares under such plan.

         All calculations under this~ shall be made to the nearest cent (with $.005 being rounded upward) or lo the nearest one-tenth of a
         share (with .OS of a share being rounded upward), as the case may be.

         Anything in this paragraph (e) to the contrary notwithstanding,' the Corporation shall be entitled, to the extent permitted by law, to make
         such reductions in the Conversion Price, in addition to those required by t11is paragraph (e), as it in its discretion shall determine to be
         advisable in order that any stock dividends, subdivision of shares, reclassification or combination of shares, distribution of rights, options
         or warrants to purchase stock or securities, or a distribution of other assets (other than cash dividends) hereafter made by the Corporation
         to its stockholders shall not be taxable.

                    (I) If the Corporation becomes party lo any transaction (including without limitation a merger, consolidation, statutory share
e1'change, self-tender offer for all or substantially all Common Shares outstanding, sale of all or substantially all of the Corporation's assets or
recapitalization of the Common Shares but excluding any Common Share Events (each of the foregoing being referred to herein as a
"Tra11sactio11"), in each case as a result of which Common Shares shall be converted into the right to receive stock, securities or other property
(including cash or any combination thereof), each Series A Preferred Share that is not redeemed or converted into the right to receive stock,
securities or other property in connection with such Transaction shall thereafter be convertible into the kind and amount of shares of stock,
securities and other property (including cash or any combination thereof) receivable upon the consummation of such Transaction by a holder of
that number of Common Shares into which one Series A Preferred Share was convertible immediately prior to such Transaction, assuming such
holder of Common Shares (i) is not a Person with which the Corporation consolidated or into which the Corporation merged or which merged into
the Corporation or to which such sale or transfer was made, as the case may be (a "Co11stitue11t Perso11"), or an affiliate of a Constituent Person and
(ii) failed to exercise his or her rights of the election, if any, as to the kind or amount of stock, securities and other property (including cash)
receivable upon such Transaction (provided that if the kind or amount of stock, securities and other property (including cash) receivable upon
such Transaction is not the same for each Common Share held immediately prior to such Transaction by other than a Constituent Person or an
affiliate thereof and in respect of which such rights of election shall not have been exercised ("No11-Electi11g Share"), then for the purpose of this
paragraph (f) the kind and amount of stock, securities and other property (including cash) receivable upon such Transaction by each Non-Electing
Share shall be 'deemed to be the kind and amount so receivable per share by a plurality of the Non-Electing Shares).

                   The Corporation shall not be a pa11y to ;1ny Transaction unless the terms of such Transaction are consistent with the provisions
of this paragraph (I), and it shall not consent or agree to the occurrence of any Transaction until the Corporation has entered into an agreement
with the successor or purchasing entity, as the case may be, for the benefit of the holders of the Series A Preferred Shares that will contain
provisions enabling the holders of the Series A Preferred Shares that remain outstanding after such Transaction to convert their Series A Prefcn·ed
Shares into the consideration received by holders of Common Shares at the Conversion Price in effect immediately prior to such Transaction. The
provisions of this paragraph (f) shall similarly apply to successive Transactions.

                  (g)   lf:

                            (i) the Corporation declares a dividend (or any other distribution) on the Common Shares (other than in cash out of
assets, based on a fair valuation of assets, in excess of lhe sum of \he liabilities of \he Corporation and \he amount of stated capital a\tributable to
Common Shares, delermined on the basis of the most recent annual consolidated cost basis and current value basis and quarterly consolidated
balance sheets of the Corporation and its consolidated subsidiaries available al the time of the declaration of the dividend or distribution); or

                           (ii) the Corporation grants lo lhe holders of the Common Shares of rights or warrants to subscribe for or purchase any
shares of any class or any other rights or warrants (other Uian Rights to which the last paragraph of subparagraph (e)(iii) of this Section 6 applies);
or

                             (iii) U1ere shall occur any reclassification ofU1e Common Shares (0U1er than an event to which subparagraph (e)(i) ofU1is
~applies)           or any consolidation or merger to which the Corporation is a party and for which approval of any stockholders of the Coq>oration
is required, or a statutory share exchange involving the conversion or exchange
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 30 of 46



of Common Shares into securities or other property, or a self-tender offer by the Corporation for all or substantially all of its outstanding Common
Shares, or the sale or transfer of all or substantially all of the assets of the Corporation as an entirety and for which approval of any stockholders of
the Corporation is required; or

                            (iv) there shall occur the voluntary or involuntary liquidation, dissolution or winding up of the Corporation,

then the Corpora lion shall cause to be prepared and delivered to the holders of the Series A Preferred Shares al their addresses as shown on the
stock records of the Corporation, as promptly as possible, but al least 15 days prior lo the applicable dale hereinafter specified, a notice slating (A)
the date on which a record is lo be taken for the purpose of such dividend, distribution or rights or warrants, or, ifa record is not lo be taken, the
date as of which the holders of Common Shares of record to be entitled to such dividend, distribution or rights or warrants are to be determined or
(B) U1c dale on which such reclassification, consolidation, merger, statutory share exchange, self-tender offer, sale, transfer, liquidation, dissolution
or winding up is expected lo become effective, and the date as of which it is expected that holders of Common Shares of record shall be entitled lo
exchange their Common Shares for securities or other properly, if any, deliverable upon such reclassification, consolidation, merger, statutory share
exchange, self-tender offer, sale, transfer, liquidation, dissolution or winding up. Failure to give or receive such notice or any defect therein shall
not affect the legality or validity of the proceedings described in this Section 6.

                  (h) Whenever the Conversion Price is adjusted as herein provided, the Corporation shall promptly prepare and deliver to the
holders of the Series A Preferred Shares a notice of such adjustment of the Conversion Price selling forth the adjusted Conversion Price and the
effective date of such adjustment and an officer's certificate selling forth the Conversion Price after such adjustment and selling forth a brief
statement of the facts requiring such adjustment. The Corporation shall mail such notice and such certificate to the holders of each Series 'A
Preferred Share at such holder's last address as shown on the stock records of the Corporation.

                   (i) In any case in which paragraph (e) of this Section 6 provides that an adjustment shall become effective on the day next
following the record date for an event, the Corporation may defer until the occurrence of such event (A) issuing to the holder of any Series A
Preferred Share converted after such record date and before the occurrence of such event the additional Common Shares issuable upon such
conversion by reason of the adjustment required by such event over and above the Common Shares issuable upon such conversion before giving
effect to such adjustment and (B) paying to such holder any amount of cash in lieu of any fraction pursuant to paragraph (d) of this Section 6.

                  (j) There shall be no adjustment of the Conversion Price in case of the issuance of any shares of capital stock of the Corporation
in a reorganization, acquisition or other similar transaction except as specifically set forU1 in this~. If any action or transaction would
require adjustment of the Conversion Price pursuant to more than one paragraph of this~' only one adjustment shall be made, and such
adjustment shall be the amount of adjustment that has the highest absolute value.

                  (k) If the Corporation takes any action affecting the Common Shares, other than action described in this Section 6, that in the
opinion of the Board of Directors would materially adversely affect the conversion rights of the holders of the Series A Preferred Shares, the
Conversion Price for the Series A Preferred Shares may be adjusted, lo the extent permilled by law, in such manner, if any, and at such time, as U1e
Board of Directors, in il~ sole discretion, may determine to be equitable in U1e circumstances.

                    (I) The Corporation will at all times reserve and keep available, free from preemptive rights, out of the aggregate of its authorized
but unissued Common Shares, for the purpose of effecting conversion of the Series A Preferred Shares, the full number of Common Shares
deliverable upon the conversion of all outstanding Series A Preferred Shares not theretofore converted. For purposes of this paragraph (I), the
number of Common Shares that shall be deliverable upon the conversion of all outstanding shares of Series A Preferred Shares shall be computed
as if at the time of computation all such outstanding shares were held by a single holder.

                  (m) Any Common Shares issued upon conversion of the Series A Preferred Shares shall be validly issued, fully paid and non·
assessable. Before taking any action that would cause an adjustment reducing the Conversion Price below the then-par value of the Common
Shares deliverable upon conversion of the Series A Preferred Shares, U1e Corporation shall take any corporate action that, in the opinion of its
counsel, may be neces·sary in order that the Corporation may validly and legally issue fully paid and non-assessable Common Shares al such
adjusted Conversion Price. The Corporation shall endeavor to list the Common Shares required to be delivered upon conversion of the Series A
Preferred Shares, prior to such delivery, upon each national securities exchange, if any, upon which U1e outstanding Common Shares are listed at
the time of such delivery.
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 31 of 46


                    (n) The Corporation shall pay any and all documentary stamp or similar issue or transfer laxes payable in respect of the issue or
 delivery of Common Shares or other securities or property on conversion of Ute Series A Preferred Shares pursuant hereto; provided, however, that
 the Corporation shall nol be required to pay any tax tlrnt may be payable in respect of any transfer involved in the issue or delivery of any Common
 Shares or other securities or property in a name other than that of the holder of the Series A Preferred Shares to be conve1ted, and no such issue.or
 delivery shall be made unless and until the Person requesting such issue or delivery has paid to the Corporation the amount of any such tax or
 established, lo the reasonable satisfaction of the Corpora lion, that such tax has been paid.

 7.       Ownership Limits; Exchange Cap

                   (a) Nolwititslanding any other provision contained herein or in the Charter, in no event will any holder of Series A Preferred
Shares be allowed to accept an aggregate number of Common Shares (taking into account Common Shares obtained upon conversion of the Series
A Preferred Shares or otherwise) that, when taken together with the Common Shares of the Corporation beneficially owned by such holder and any
affiliates of such holder, collectively exceeds 9.9% of the Common Shares of the Corporation outstanding on the Trading Day immediately
preceding the Holder Conversion Election Date (as appropriately adjusted for share splits, share dividends, combinations, recapitalizations and the
like). Each holder of Series A Prefe11"ed Shares, on one hand, and the Corporation, on the other hand, agree that this provision is for the benefit of
the holder of Series A Preferred Shares and may be waived by such holder of Series A Preferred Shares on 65 days' notice to the Corporation.

                   (b) In no event will the aggregate number Common Shares issued pursuant to the Purchase Agreement and upon conversion of
the Series A Preferred Shares issued pursuant to the Purchase Agreement exceed 19.9% of the number of Common Shares outstanding on the
Trading Day immediately preceding the date of the Purchase Agreement (as appropriately adjusted for share splits, share dividends, combinations,
recapitalizations and Ute like) (Ute "19. 9% Share Cnp"), unless the issuance of Common Shares in excess of the 19.9% Share Cap is duly approved
in advance by the holders of Common Shares in accordance with Section 7!3 of the NYSE MKT Rules.

8.       Voting.

         (a) Except as otherwise set forth herein or otherwise required by applicable law, the Series A Preferred Shares shall not have any voting
rights and powers, and the consent of the holders thereof shall not be required for the taking of any corporate action.

          (b) So long as any Series A Preferred Shares are outstanding, in addition lo any other vole or consent of stockholders required by the
Articles oflncorporation, Ute affirmative vole of al least a majority of the votes entitled to be cast by the holders of Series A Preferred Shares, and
at Ute lime outstanding, voting as a single class, given in person or by proxy, either in writing wiUtout a meeting or by vote al any meeting called for
the purpose, shall be n_ecessary for effecting or validating any amendment, alteration or repeal of any of the provisions of the Articles of
Incorporation, inc_luding the terms of Ute Series A Preferred Shares, that materially and adversely affects Ute voting powers, rights or preferences of
U1e Series A PrefetTed Shares.                                                                               ·

         (c) For purposes of this Section 8, each Series A Preforred Share shall have one (I) vote per share.

9.       Rank.

         Any class or series of shares of capital stock of the Corporation shall been deemed to rank:

                   (a) on a parity wiUt the Series A Preferred Shares as to the distribution of assets upon liquidation, dissolution or winding up,
         whether or not Ute liquidation preferences per share Utereof be different from those of Ute Series A Prefen-ed Shares, if Ute holders of such
         class or series and the Series A Prefe1Ted Shares shall be entitled to the receipt of amounts distributable upon liquidation, dissolution or
         winding up in proportion to Uteir respective liquidation preferences, without preference or priority one over the other ("Pnrity Shnres");
         and

                  (b) junior to the Series A Preferred Shares as to the distribution of assets upon liquidation, dissolution or winding up, if such
         stock or series shall be Common Shares or otherwise expressly designated as ranking junior to the Series A Prefe11"ed Shares ("Ju11ior
         Shares').

          No class or series of shares of capital stock of the Corporation shall be deemed to rank prior or senior lo the Series A Preferred Shares as
to distribution of assets upon liquidation, dissolution or winding up.
Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 32 of 46



10.      Record Holders.

          The Corporation. and any transfer agent and registrar may deem and treat the record holder of any Series A Preferred Shares as the true
and lawful owner thereof for all purposes, and the Corporation and any transfer agent and registrar shall not be affected by any notice to the
contrary.

l l.     Reports to Holders.

          So long as any Series A Preferred Shares remain outstanding, if the Corporation is not required lo file information, documents or reports
pursuant lo either.of Section 13 or Section !5(d) of the Exchange Act, the Corporation shall cause quarterly unaudited financial statements for the
first three qua1ters of each fiscal year and audited financial slalemcnls and an opinion thereon by the Corporation's inde1)endenl certified public
accountants to be:mailed lo each holder of record of Series A Preferred Shares appearing on the stock books of the Coqioralion as of the dale of
such mailing al the address of said holder shown therein within 45 or 75 days after the end of the applicable quarter!)' or annual period,
respectively.      ·                                                                                                            ·

12       No Pree1nplive Rights.

          No holder of Series A Preferred Shares shall be entitled to any preemptive rights to subscribe for or acquire any unissued shares of capit~l
stock of the Corporation (whether now or hereafter authorized) or securities of the Corporation convertible into, or carrying a 6ght to subscribe to
or acquire, any such shares.

13.      No Other Rights.

           The Series A Preferred Shares shall not have any powers, designations, preferences or relative, participating, optional, or other special
rights, nor shall there be any qualifications, limitations or restrictions or any powers, designations, preferences or rights of such shares, other than
as set forll1 herein or in ll1e Articles of Incorporation or as may be provided by law.

          [Remainder of this Page Intentionally left Blank]IN WITNESS WHEREOF, Altisource A~sel Management Co1poration has caused this
Ce1tificate to be duly executed in its name and on its behalf by its Chief Executive Officer this 17111 day of March, 2014.


                                                       Altisource Asset Management Corporation


                                                       By: Isl Ashish Pandey
                                                            Name: Ashlsh P.1ndey
                                                            Title: Chief Executive Officer
"'   .   ·,
              Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 33 of 46




                     EXHIBITB ·
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 34 of 46




                                                        UNITED STATES
                                            SECURITIES AND EXCHANGE COMMISSION
                                                                 WASHINGTON, D.C. 20549

                                                                      FORM 8-K
                                                                   CURRENT REPORT
                                     Pursuant to Section 13 or lS(d) or'the Securities Exchange Act of 1934
                                         Date of Report (Date of earliest event reported): January J 3, 2020 (January 13, 2020)


                                                   ALTISOURCE ASSET MANAGEMENT CORPORATION
                                                          (Exact name of Registrant as specified in its charter)

                     United States Virgin Islands                             001-36063                                       XX-XXXXXXX
             (State or other jurisdiction of incorporation or         (Commission File Number)                     (l.R.S. Employer Identification No.)
                               organization)

                                                                        5~00 Tamarind Reef
                                                        Christiansted, United States Virgin Islands 00820
                                                      (Address of principal executive offices including zip code)

                                                                            (340) 692-0525
                                                         (Registrant's telephone number, including area code)

                                                                         Not Applicable
                                                     (Former name or former address, if changed since last report)



Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions:

D    Written commw1ications pursuant to Rule 425 wider the Securities Act ( 17 CFR 230.425)
D    Soliciting material pursuant to Rule 14a-J2 wider the Exchange Act (17 CFR 240.14a-12)
D    Pre-commencement communications pursuant to Ruic J4d-2(b) wider the Exchange Act (17 CFR 240.14d-2(b))
D    Pre-commencement communications pursuant to Rule J 3e-4(c) under the Exchange Act (J 7 CFR 240. 13e-4(c))

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of J 933 (§230.405 of this chapter) or
Rule I 2b-2 of the Securities Exchange Act of J 934 (§240. I 2b-2 of this chapter):

Emerging growth company D

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accow1ting standards provided.pursuant to Section 13(a) of the Exchange Act. D

Securities registered or to be registered pursuant to Section 12(b) of the Act:

                                                                                   Trading
                             Title of each class                                  Symbol(s)                   Name of each exchange on which registered
                 Common stock, par value $0.01 per share                            AAMC                                      NYSE American
             Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 35 of 46



 Item S.02         Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangeinents of
                   Certain Officers.

Appointment of Co-Chief Executive Officer and Director

On January 13, 2020 (the "Effective Date"), Altisource Asset Management Corporation (the "Company" or "AAMC") appointed Indroneel Chatterjee as the
Company's Co-Chief Executive Officer, effective on such date. Mr. Chatterjee also became a member of the Company's Board of Directors on the Effective Date.

The current Chief Executive Officer, George Ellison, will continue as co-Chief Executive Officer and Chairman and be responsible for managing the Company's
existing business including the asset management agreement with Front Yard Residential Corporation. Mr. Chatterjee was hired as an additional resource for
-AAMC and will be responsible for implementing new business.

Mr. Chatterjee, age 39, has served as a consultant to various businesses since March 20 l 9. He previously served as Senior Vice President, New Business Initiatives
of Altisource Solutions, Tnr.. from Septemher ?.018 ro M~rr..h 2019. Altisourc~ Solution&, Inc. ic a cubcidiary of Alti!:ourcc Portfolio Solutions S.A. (NA.SDAQ:
ASPS) ("ASPS"), an integrated service provider and marketplace for the real estate and mortgage industries. Mr. Chatterjee served as Chief Financial Officer of
ASPS from October 2017 to August 2018. Prior to joining ASPS, he served as Head of Credit Solutions, Global Markets at Nomura Securities, an investment
banking fim1, from January 20 l 7 to September 2017 and as Executive Director on the fixed income trading desk at Nomura from August 2014. Mr. Chatterjee
also held the positions oflnvestment Analyst, Absolute Return Income Fund for Perry Capital from March 2013 to April 2014, Executive Director for UBS
Securities LLC from November 2009 to March 2013 ai1d Vice President, High Yield Research for AIG Global Investment Group from October 2006 to November
2009. He holds a Bachelor of Science in Economics from the Wharton School of Business at the University of Pennsylvania.

Executjve Compensation

On the Effective Date, the Company and Mr. Chatterjee entered into an Employment Agreement (the "Employment Agreement") setting forth the terms of his
employment.

Mr. Chatterjee is entitled to receive an initial annual base salary of $675,000, subject to annual adjustment by the Compensation Committee of the Company's
Board of Directors (the "Compensation Committee"), with reduction in salary below such amount only permitted if part of an across-the-board reduction not to
exceed 10% of the salaries of all executive officers at the "chief' level.

Mr. Chatterjee will be el.igible to earn arurnal cash bonuses beginning with the fiscal year ending December 3 l, 2020. His target bonus for 2020 will be $800,000,
with a maximum bonus potential for 2020 of$ J.6 million. The bonus will be subject to the achievement of perfonnance targets established by the Compensation
Committee. He will also receive a cash signing bonus of $800,000, subject to an obligation to repay 100% of such signing bonus if terminated by the Company for
Cause (as defined in the Employment Agreement) or without Good Reason (as defined in the Employment Agreement) within the first year following the Effective
Date or 50% of such signing bonus if terminated by the Company for Cause or without Good Reason during the second year following the Effective Date.

Mr. Chatterjee will also receive an initial equity award, which award will be made outside of the Company's 2012 Equity Incentive Plan (the "Plan") but will
otherwise be subject to the tenns and conditions of the Plan. Such initial equity award will be an "inducement award" for purposes of the NYSE American's
exemption from shareholder approval requirements for inducement awards. The equity award will consist of options to purchase 60,000 shares of common stock
and 60,000 restricted shares. The options will be subject to vesting following the achievement of certain trading price targets and further time-based vesting
criteria thereafter. The restricted shares will vest a1mually over a four-year period following the date of grant.

Mr. Chatterjee will be entitled to receive additional option awards in connection with certain dilutive issuances of securities and will receive relocation expenses
imd reimbursen1ent of legal fees in connection with the negotiation oftl1e Employment Agreement. He will be eligible to participate in the Company's health, life
insurance, disability, retirement and other welfare plans on the same tenns available to other senior executives.

Upon termination of employment, Mr. Chatterjee will be eligible to receive accrued salary and benefits payable through the date of tennination. He will be subject
to customary confidentiality and non-disparagement obligations, as well as a twelve-month obligation not to solicit clients, customers or employees. In addition, if
his employment is tenninated by the Company
               Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 36 of 46



for Cause or by Mr. Chatterjee without Good Reason, he will be subject to a twelve-month non-competition obligation. If his employment is terminated by the
Company without Cause or by Mr. Chatterjee for Good Reason, Mr. Chatterjee will be entitled to receive severance equal to the sum of his annual base salary and
annual target bonus, payable in twelve month installments, and acct:lerntt:d vr.~ting of his equity award~ (except a~ prohibited·by the Plan), in each case, subject to
his execution ofa custo11Jary release, providing, among other things, confirmation of his confidentiality, non-disparagement and non-solicitation obligations.

Board Service

Mr. Chatterjee will not receive any additional compensation for his service on the Company's Board of Directors.



There are no arrangements or understandings between Mr. Chatterjee and any other person pursuant to which he was selected as an officer or Director of the
Company.' There are no family relationships between Mr. Chatterjee and any director or executive officer of the Company nor is Mr. Chatterjee party to any
related person transactions, in each case as required to be disclosed under Item 40 J or 404 of Regulation S-K.                                       ·



Item 5.03          Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year.

Effective on January 13, 2020, the Board of Directors of the Company approved the amendlllent and restatement of the Company's Second Amended and Restated
Bylaws (as amended and restated, such bylaws are !.he Company's Third Amended and Restated Bylaws) to increase the size of the Board of Directors from four to
five and permit the appointment of more than one Chief Executive Officer.



Item 8.01          Other Events.

On January 13, 2020, the Company issued a press release announcing the hiring of Mr. Chatterjee and the terms of his inducement equity award. A copy of the
press release.is attached as Exf1jbjt 22 I and incorporated by refere1~ce herein.



Ite·m 9.01         Fi1lanc.ial Statements· and Exhibits.

(d) Exhibits.


Exhibit No.                                                                            Description
       ~
       '·' 1        Third Amended and Restated Bylaws (marked to show changes from the Second Amended and Restated Bylaws).
                    Press Release of Altisource Asset Management Corporation dated January 13, 2020.
          Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 37 of 46



                                                                          SIGNATURES

Pursuant to the requirements of Section J3 or l S(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on
its behalf by the w1dersigned, thereunto duly authorized.



                                                                                 Altisource Asset Management Corporation
January 13, 2020 ·                                                        By:    Isl Indronecl Chatterjee
                                                                                 lndroneel Chatterjee
                                                                                 Co-Chief Executive Officer
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 38 of 46


                                                                                                                                                             Exhibit 3.1

                                                    llll.lill.-s±J:Hnl};AMENDED AND RESTATED BYLAWS
                                                                              OF
                                                    ALTISOURCE ASSET MANAGEMENT CORPORATION

                                                                            ARTICLE I - OFFICES

The principal office of ALTISOURCE ASSET MANAGEMENT CORPORATION (the "Corporation") in the U.S. Virgin Islands shall be located and maintained
in St. Croix, U.S. Virgin Islands, or at such location in the U.S. Virgin Islands as may be changed from time to time al the discretion of the Board of Directors. The
Corporation may also maintain an additional office or offices al such other places within the U.S. Virgin Islands as the Board of Directors may from lime lo time
designate,                                                                                                                               ·

                                                              ARTJCLE JI - MEETTNG OF SHAREHOLDERS

Sectiou J - Annual Meetini:s:

Amiual meetings of shareholders of the Corporation shall be held on such date as determined by the Board of Directors, and at such time and place as designated in
the notice of the meeting, for the purpose of electing Directors and transacting such other business as may properly come before the meeting. A complete list of all
shareholders entitled to vote at annual shareholders meetings shall be prepared by the Secretary and made available for inspection at said meetings.

Section 2 - Special Meetini:s:

Special meetings of shareholders may be called at any time by the Board of Directors or by the President, and shall be called by the President or the Secretary at
the written request of the holders ofa.majorily of the shares then outstanding and entitled to vote thereat, or as otherwise required under the provisions of Title 13
of the Virgin Islands Code, Sections I- 453, as they may be from time to time amended.

Section 3 - Place of Mcetini:s:

All meetings of shareholders shall be held in the U.S. Virgin Islands M the principal office of the Corporation, or at such other places as shall be designated in the
notices or waivers of notice of such meetings and may be held telephonically.

Section 4 - Notice of Meetings:

          (a)           Except as otherwise provided by Statute, written notice of each meeting of shareholders, whether annual or special, stating the time when and
place where it is to be held, shall be served either personally or by mail, not less than ten (I 0) or more than fifty (50) days before the meeting, upon each
shareholder of record entitled to vote at such meeting, or the shareholder's designated agent, and to any other shareholder to whom the giving of notice may be
required by Jaw. Notice of a special meeting shall also state the purpose or purposes for which the meeting is called, and shall indicate that it is being issued by, or
at the direction of, the person or persons calling the meeting. If, at any meeting, action is proposed to be taken that would, if taken, entitle shareholders to receive
payment for their shares pursuant to the applicable provisions of Virgin Islands Code, the notice of such meeting shall include a statement of that purpose and to
that effect. If mailed, such notice shall be directed to each such shareholder at the shareholder's address, as it appears on the records of the shareholders of the
Corporation, unless he or she shall have previously filed with the Secretary of the Corporation a written request that notices intended for the shareholder be mailed
to the shareholders' agent and/or some other address, in which case, it shall be mailed to the person and address designated in such request.

          (b)         Notice of any meeting need not be given to any person who may become a shareholder of record after the mailing of such notice and prior to
the meeting, or to any shareholder who attends such meeting in person or by proxy, or to any shareholder who, in person or by proxy, submits a signed waiver of
notice either before or after such meeting. Notice of any adjourned meeting of shareholders need not be given, w1Jess otherwise required by statute.

Section 5 - Ouorum:

Except as otherwise provided herein, or by the applicable provisions of the Virgin Islands Code, or in the Articles of Incorporation (such Articles and any
amendments thereof being herein collectively referred to as the "Articles") at all meetings of shareholders of the Corporation, the presence at the commencement
of such meetings in person or by proxy of any number
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 39 of 46



of shareholders holding of record a majority of the total number of slrnre~ of the Corporation then issued and outstanding and entitled to vote shall be necessary
and sufficient to constirute a quorum for the transaction of any business. The withdrawal of any shareholder after the commencement of a meeting shall have no
effect on the existence of a quorum, after a quorum has been established at such meeting.

Section 6 - V othw:

          (a)         Except as otherwise provided by applicable provision of the Virgin Islands Code or by the Articles, any corporate action to be taken by vote
of the shareholders shall be authorized by a majority of votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon.

         (b)          Except as otherwise provided by applicable provision of the Virgin Islands Code or by the Articles, at each meeting of shareholders, each
holder of record of stock of the Corporation entitled to vote thereat shall be entitled to one vote for each share of stock registered in his or her name on the books of
the Corporation.

         (c)          Each shareholder entitled to vote or to express consent or dissent without a meeting, may do so by proxy; provided, however, that the
instrument authorizing such proxy to act shall have been executed in writing by the shareholder or the shareholder's attorney in fact thereunto duly authorized in
writing. No proxy shall be valid after expiration of eleven (I I) months from the date of its execution, unless the person executing same directs in said proxy that it
shall continue in force for a longer period of time. Such instrument shall he exhibited to the Secretary at the meeting and shall be filed with the records of the
Corporation.

          (d)          Shares registered in the name of another corporation, if entitled to be voted, may be voted by the President or a proxy appointed by the
President of such other corporation, unless some other person has been appointed to vote such shares pursuant to a by- law or a resolution of the board of directors
of such other corporation, in which case such person may vote such shares. Any fiduciary may vote shares registered in the name of such corporation as such
fiduciary, either in person or by proxy.

          (e)         Any resolution in writing, signed by all the shareholders entitled to vote thereon, shall be and constitute action by such shareholders to the
effect therein expressed, with the same force and effect as if the same had been duly passed by unanimous vote at a duly called meeting of shareholders of such
resolution so signed and shall be inserted in the Minute Book of the Corporation under its proper date.

                                                             ARTICLE JU - BOARD OF DIRECTORS

Section 1 - Number. Qualification. Election and Term       of Office:
         (a)         The nmriber of Directors of the Corporation shall be fo~i!'.fi:B: (4~) unless and until otherwise determined by vote of a majority of the entire
Board of Directors, but shall not be less than three (3). Notwithstanding the foregoing, at all times in which the Corporation has fewer than three (3) shareholders,
the number of Directors may be equal to, or greater than, the number of shareholders.

          (b)         Except as may otherwise be provided herein or in the Articles, the members of the Board of Directors of the Corporation, who need not be
shareholders, shall be elected by a majority of the votes cast at a meeting of shareholders, by the holders of shares, present in person or by proxy, entitled to vote in
the election.

         {c)          Each Director shall hold office until the annual meeting of shareholders next succeeding his or her election, and until his or her successor is
elected and qualified, or wltil his or her prior death, resignation or removal.

Section 2 - Duties and Powers:

The Board of Directors shall be responsible for the control and management of the affairs, property and interests of the Corporation, and may exercise all powers
of the Corporation, except as are in the Articles or by applicable provisions of the Virgin Islands Code expressly conferred upon or reserved to the shareholders.

Section 3 - Anmrnl and Regular Meetings· Notices:

        {a)         A regular annual meeting of the Board of Directors shall be held immediately following the a1U1ual meeting of shareholders, at a place of such
annual meeting of shareholders.
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 40 of 46



         (b)         The Board of Directors may from time to lime provide for the holding of other regular meetings of the Board of Directors and may fix the
time and place thereof.

         (c)          Notice of any regular meeting of the Board of Directors shall not be required to be given and, if given, need not specify the purpose of the
meeting; provided, however, lhal in case the Board of Directors shall fix or change the time or place of any regular meeting, notice of such action shall be given       10
each Director who shall not have been present at the meeting at which such action was taken within the time limit, and in the mrumer set forth in paragraph (b),
Section 4 of this Article Ill, with respect to the special meetings, w1lcss such notice shall be waived in the mam1er set forth in paragraph (c) of such Section 4.

Section 4 - Special Meetings: Notices:

         (a)          Speciai meetings of the Board of Directors shall be called by the President or by one of the Directors, at such time and place as may be
specified in lhe respective notices or waivers of notice thereof.

          (b)          Except as otherwise required by the applicable provisions of the Virgin Islru1ds Code, notice of special meetings shall be mailed directly to
each Director, addressed lo the Director at his or her residence or usual place of business, at least seven (7) days before the day on which the meeting is to be held,
or shall be sent to the Director at such place by facsimile or enrnil, 0r ~h~ll be delivered to him or her personally or given to him or her· orally, not later than twcnty-
four (24) hours before the time at which the meeting is to be held. A notice or waiver of notice need not specify the purpose of the meeting.

          (c)         Notice, of any special meeting shall not be required to be given to any Director who shall at lend such meeting without protesting the lack of
notice to the Director prior thereto or at its commencement, or who submits a signed waiver of notice, whether before or after the meeting. Notice of ruiy adjourned
meeting shall not be required to be given.

Section <; - Chairman:

At all meetings of the Board of Directors, the Chairman of the Board, if any and if present, shall preside. If there shall be no Chairman, or if the Chairman shall be
absent, then the President shall preside, and in the President's absence, a Chairman chosen by the Directors shall preside.

Section 6 - Ouornm and Adjournments:

        (a)          At all meetings of the Board of Directors the presence of a majority of01e entire Board shall be necessary and sufficient to constitute a
quorum for the transaction of business, except as otherwise provided by law, by the Articles, or by these Bylaws.

        (b)          A majority of the Directors present at the time and place of any regular or special meeting, although less than a quorum, may adjourn the
same from time to time without notice, until a quorum shall be present.

Section 7 - Manner of Actini::

         (a)        Ar all meetings of the Board of Directors, each Director present shall have one vote, irrespective of the number of shares of stock, if any,
which the Director may hold.

          (b)         Except as otherwise provided by applicable provisions of the Virgin Islands Code, by the Articles, or by these Bylaws, the action of a majority
of the Directors present at any meeting at which a quornm is present shall be the act of the Board of Directors. 1\.ny action required or permitted to be taken at any
meeting of the Board of Directors or any committee thereof, which action is authorized, in writing, by all of the Directors entitled to vote thereon and filed with the
Minutes of the proceedings of the Board or the committee shall be the act of the Board of Directors or the committee, as the case may be, with the same force and
effect as ifthe same had been passed by unanimous vote at a duly called meeting of the Board or the committee.

Section 8 - Vacancies:

Any vacruicy in the Board of Directors occurring by reason of any increase in the number of Directors, or by reason of the death, resignation, disqualification,
removal (w1less a vacancy created by the removal of a Director by the shareholders shall be filled by the shareholders at the meeting at which the removal was
effected) or inability to act of any Director, or otherwise,
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 41 of 46



shall be filled for the u11e1\pired portion ofthr. t~rm by" majority vole of the remaining Directors present, though less than a quorum, at any regular meeting or
special meeting of the Board of Direclors.

Section 9 - Resii;:nation:

Any Director may resign at any time by giving written notice to the Board of Directors, the President or the Secretary of the Corporation. Unless otherwise
specified in such written notice, such resignation shall take effect upon receipt thcreofby the Board of Directors or such officer, and the acceptance of such
resignation shall not be necessary to make it effective.

Section 10 - Removal:

Any Director may be removed with or without cause al any time by the affirmative vote of shareholders holding of record in the aggregate at least a majority of the
outstanding shares of the Corporation at a special meeting of shareholders called for that purpose, and may be removed for cause by action of the Board.

Section 1.1 - Salary:

No stated salary shall be paid to Directors, as such, for their services, but by resolution of the Board of Directors a fixed sum and expenses of attendance, if any,
may be allowed for attendance at each regular or special meeting of the Board; provided, however, that nothing herein contained shall be construed to preclude any
Director from serving the Corporation in any other capacity and receiving compensation therefor.

Section l 2 - Cgrtain Rights of Directors and Officers:

          (a)          No contract or other transaction between this Corporation and any other corporation shall be impaired, affected or invalidated, nor shall any
Director be liable in any way by reason of the fact that any one or more of the Directors of this Corporation is or are interested in, or is a director or officer, or are
directors or officers of such other corporation, provided that such facts are disclosed or made known to the Board of Directors.

          (b)          Any Director, personally or individually, may be a party to or may be interested in any contract or transaction of this Corporation, and no
Director shall be liable in any way by reason of such interest, provided that the fact of such interest be disclosed or made !mown to the Board of Directors, and
provided that the Board of Directors shall authorize, approve or ratify such contract or transaction by the vote (not counting the vote of any such Director) of a
majority of a quorum, notwithstanding the presence of any such Director at the meeting at which such action is taken. Such Director or Directors may be counted
in determining the presence of a quorum at such meeting. This Section shall not be construed to impair or invalidate or in any way affect any contract or other
transaction which would otherwise be valid under the law (common, statutory or otherwise applicable) thereto.

         (c)          A Director who is not also an officer of the Corporation shall have no responsibility to devote his or her full time to the affairs of the
Corporation. Any Director or officer, in his or her personal capacity or in a capacity as an affiliate, employee, or agent of any other person, or otherwise, may have
business interests and engage in business activities similar to, in addition to or in competition with those of or relating to the Corporation.

Section B - Committees:

The Board of Directors, by resolution adopted by a majority of the entire Board, may from time to time to time designate from among its members an executive
committee and such other committees, and alternate members thereof, as they may deem desirable, each consisting of two (2) or more members, with such powers
and authority (to the extent permitted by law) as may be provided in such resolution. Each such committee shall serve at the pleasure of the Board.

                                                                           ARTICLE IV - OFFICERS

Section J - Number. Oualification, Election and Term of Office:

          (a)          The officers of the Corporation shall consist ofoone or more Chief Executive Officer~ E. President, .u Secretary, and .u Treasurer, and such
other officers, as the Board of Directors may from time to time deem advisable. The President of the Corporation shall be and any other officer may be, a Director
of the Corporation. Any two offices (but not more than two) other than President and Secretary may be held by the same person.
           Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 42 of 46



         (b)        The officers of the Corporation shall be elected by.the Board of Directors at the regular annual meeting of the Board following the annual
meeting of shareholders. Offic,:rs mav be apPPi1m:d bv rhe Board (•f Dir<:crPrs a1: anv <•llwr me<:ti1w .The salaries of all ofticers shall be fixed by the Board of
Directors.

         (c)          Each officer shall hold office until the annual meeting of the Board of Directors next succeeding his election, and until his or her successor
shall have been elected and qualified, or until his or her death, resignation or removal.

Section   t - Resignation:
Any officer may resign at any time by giving written notice of such resignation to the Board of Directors, or lo the President or the Secretary of the Corporation.
Unless otherwise specified in such written notice, such resignation shall take effect upon receipt thereof by the Board of Directors or by such officer, and the
acceptance of such resignation shall not be necessary to make it effective.                                                                                ·

Section 3 - Removal:

Any officer may be removed, either with or without cause, and a successor elected by a majority vote of the Board of Directors at any time.

Section 4 - Vacancies:

A vacancy in any office by reason of death, resignation, inability to act, disqualification, or any other cause, may al any time be filled for the unexpired portion of
the tem1 by a majority vote of the Board of Directors.

Section 5 - Duties of Officers:
Officers of the Corporation shall, unless otherwise provided by the Board of Directors, each have such powers and duties as generally pertain to their respective
offices, as well as such powers and duties as may be set forth in these Bylaws, or may from time to time be specifically conferred or imposed by the Board of
Directors.

             (a)          The Chief Executive Officermshall be responsible for strategic planning and integration of corporate policies into day-to-day operations, and
.illle shall also act as the Chairman of the Board. JJ the Board rrf Dir<x:hm' appninrs more than one Cbid"E:xecutjve Otli~l'f the Bo~trd ma\' prc>cribe ~ucb duties
 responsibilities and powers i.<l <:aGh Chil'fEx,:pJtivc Offic:1:r ~s ii <k1,:rn1im:s a1mrop.rfa!«:.

          (b)         The President shall be responsible for the day-to-day operations of the Corporation and shall report directly to the Chief Executive OfficetiJ..

          (c)         The Treasurer shall have the custody of all books of accow11 and the funds and securities of the Corporation. He or she shall disburse the
funds of the Corporation in payment of just demands against the proper vouchers for such disbursements. He or she shall render an annual report to the Board of
Directors for the benefit of shareholders concerning the finances of the Corporation. The Treasurer shall perform such other duties as are incidental to his or her
office and such as are required by the President or the Board of Directors. The Treasurer shall hold office at the pleasure of the Board.

          (d)          The Secretary shall have custody of the seal of the Corporation; shall conduct such correspondence on behalf of the Corporation as shall be
required by the President; and shall discharge such additional duties from time to time as may be required by the President or the Board of Directors. The Secretary
shall issue all notices required for the holding of meetings of the Board of Directors and of shareholders; shall keep minutes of all meetings of shareholders; shall
perform such additional duties as are incidental to the Secretary's office; and shall hold office at the pleasure of the Board.

Section 6 - Sureties and Bonds:
In case the Board of Directors shall so require, any officer, employee or agent of the Corporation shall execute to the Corporation a bond in such sum, and with
such surety or sureties as the Board of Directors may direct, conditioned upon the faithful performance of his or her duties to the Corporation, including
responsibility for negligence and for the accounting for all property, funds or securities of the Corporation which may come into his or her hands.

Section 7 - Shares of Other Corporations;

Whenever"the Corporation is the holder of shares of any other corporation, any right or power of the Corporation as such shareholder {including the attendance,
acting and voting at shareholders' meetings and execution of waivers, consents, proxies
            Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 43 of 46


or other ii1struments) may be exercised on behalf of the Corporation by the President or such other person as the Board of Directors may authorize.

Sections·- Compensation of Officers:

The officers shall receive such salary or compensation as may be fixed and determined by the Board of Directors. Any payments made to an officer of the
Corporation such as a calaf)'; commiccion, bonuc, interest, rent or entertainment cnpence incur-red by him or her, which chall be dicallowed in whole or in part ac a
deductible expencc purcuant lo the Internal Revenue Code of 19:':6, as amended, ac applicable to lhc U.S. Virgin Iclandc, chall be reimbursed by such officer of the
Corporation to the full en tent of cu ch disallowance. It shall be the duty of the Direclorc, ac a Board, lo enforce payment of each cuch amount dicallowcd, In lieu of
payment by the officer, cubject to the determination of the Directors, proportionate amountc may be withheld from future compencation payments until the amowlt
owed to the Corporation has been recovered.

                                                                     ARTICLE V - SHARES OF STOCK
Section J - Certificates of Stock:

           (a)          The Corporation may have certificated or uncertificatcd shares, or both, as designated by recolution of the Board of Directorc. Every owner of
certificated shares of the Corporation shall be entitled to a certificate, to be in such form as shall be prescribed by the Board of Directors, certifying the 1iumber of
sharec of the Corporation ow11ed by such shareholder. Withi11 a reasonable time after the icsunnee or transfer ofuncertifieatcd chares, the Corporation shall cend to
the new shareholder the information required to be stated on certificates. Every owner ofunecrtificated shares shall, upon written request to the Corporation, be
entitled to certificated shares in place of uncertificated shares, in the same form as that prescribed by the Board of Directors for owners of certificated shares.

          (b)          The certificates representing shares of the Corporation shall be in such form as shall be adopted by the Board of Directors, and shall be
numbered and registered in the order issued. They shall bear the holder's name and the number of shares, and shall be signed by (i) the Chairman of the Board or
the President, and (ii) the Secretary or Treasurer, or any Assistant Secretary or Assistant Treasurer, and shall bear the corporate seal.

         (c)         No certificate representing shares shall- be issued, nor shall any person be registered in the books of the Corporation as a shareholder, until the
full amount of consideration therefor has been paid, except as otherwise permitted by law.

          (d)           To the extent permitted by law, the Board of Directors may authorize the issuance of fractional shares which shall entitle the holder to
exercise voting rights, receive dividends and participate in liquidating distributions, in proportion to the fractional holdings; or it may authorize the payment in cash
of the fair value of fractions of a share as of the time when those entitled to receive such fractions arc determined; or it may authorize the iscuance, subject to such
conditions as may be permitted by law, of scrip in registered or bearer form over the signature of an officer or agent of the Corporation, exchangeable as therein
provided for full shares, but such scrip shall not entitle the holder to any rights of a shareholder, except as therein provided.

Section 2 - Lost or Destroyed Certificates:

The holder of any certificate representing shares of the Corporation shall i111mediately notify the Corporation of any loss or destruction of the certificate
representing the 3a111c. The Corporntion mny is3uc a 11cw certificate in the pince of any certificate theretofore icsued by it, alleged to have been lost 01· de3troyed.
On production of such evidence of loss or dectruction ac the Board of Directors in its discretion may require, the Board of Directon 111ay require the owner of the
lost or destroyed certificate, or such owner'c legal reprccentatives, to give the Corporation a bond in such sum as the Board 111ay direct, and with cuch curet)• or
sureties as may be satisfactory to the Doard, to indcnu1ify the Corporation againct any claim, loss, liability or damage it may suffer on account of the issuance of
the new certificate. A new certificate may be issued without requiring any such evidence or bond when, in the judgment of the Board of Directors, it is proper so to
do.

Section 3 - Transfer of Sha res:

          (o)           Transfers of shares of the Corporation shall be made on the share records of the Corporation only by the holder of the record thereof, in pcr.;on
or by his or her duly authorized attorney, in such a manner as the Board of Directors or any officer of the Corporation 111ay prescribe or upon surrender of the
certificate or certificates representing such shares if certificated, will1 an assignment or power of transfer endorsed thereon or delivered therewith, duly executed,
with such proof of the authenticity of the signature and of authority to transfer and of payment of transfer taxes as the Corporation or its agents
j.   fj   r,'   I




                    Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 44 of 46



     may require. Transfer of uncertificated shares of the Corporation shall occur upon providing the Corporation a duly executed assignment covering such shares
     along with proof of the authenticity of the signalure and of authority to transfer and of payment of transfer taxes as the Corporation or its agents may require.

              (-b)        The Corporation may treRt, a~ the absolute owner of shares of the Corporation, the person or persons in whose name shares arc r~gistered on
     the books of the Corporation and, accordingly, shall not be bound 10 recognize any legal, equitable or other claim lo or interest in, such share or shares on lhe pan
     of any other person, whether or not it shall have express or other notice thereof, except as otherwise expressly provided by law.

     Section 4,- Record Date:

     In lieu of closing lhe share records of the Corporation, the Board of Directors may fix, in advru1ce, a date not exceeding fifty (50) days, nor fewer than ( l 0) days,
     as the record date for the determination of shareholders enlitled to receive notice of, or to vote at, any meeting of shareholders, or to ccinsenl to any proposal
     without a meeting, or for the purpose of determining the shareholders entitled to receive payment of any dividends, or allotment of any rights, or for the purpose of
     any other action. If no record date is fixed, the record date for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders shall be
     at the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day on which the meeting is held, except thal the
     record date for determining the eligibility of shares to be voted on at any election for Directors, shall be no fewer than twenty (20) days next preceding .such
     election of Directors; the record date for detennining shareholclers for any other purpose shall be at the close of business on the day on which the resolution of the
     Directors relating thereto is adopted. When a determination of shareholders of record entitled to notice of or to vote at ru1y meeting of shareholders has been made
     as provided for herein, such determination shall apply to any adjournment thereof unless the Directors fix a new record date for the adjourned meeting.

                                                                              ARTICLR VJ - DJVJDRNDS

     Subject to applicable law, dividends may be declared and paid out of any funds available therefor, as often, in such amounts, and at such time or times as the Board
     of Directors may detennine.

                                                                            ARTICLE VII - FISCAL YEAR

     The fiscal year of the Corporation shall be fixed by the Board of Directors from time to time, subject to applicable law.

                                                                        ARTICLE VJIJ - CORPORATE SEAL
     Section I - Seal:

     The Corporate seal shall be in such form as shall be approved from time to time by the Board of Directors. The Board of Directors may authorize one or more
     duplicate seals and provide for the custody thereof.

     Sectjon 2 - A ffixjng Seal:

     Whenever the Corporation is required to place its corporate seal to a document, it shall be sufficient to meet the requirements of any law, rule or regulation relating
     to a corporate seal to impress, affix or reproduce a facsimile thereof adjacent to the signature of the authorized officer.

                                                                            ARTICLE XI-AMENDMENTS

     Section 1 - By Sha1·eholders:

     All Bylaws of the Corporation shall be subject to alteration or repeal, and new Bylaws may be made, by the affirmative vote of shareholders holding of record in
     the aggregate at least a majority of the outstanding shares entitled to vote in the election of Directors at any annual or special meeting of shareholders, provided
     that the notice or waiver of notice of such meeting shall have summarized or set forth in full therein the proposed amendment.

     Section 2 - By Directors:

     The Board of Directors shall have power to make and adopt· Bylaws of the Corporation, except that the Board of Directors shall have no power effectively to
     change !lie quorum for meetings of shareholders or of the Board of Directors, or to effectively change any provisions of the Bylaws with respect to the renioval of
     Directors or the filling of vacancies in the Board resull'ing
If:   I)   r I   C....-


                          Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 45 of 46



      from removal by the shareholders; provided, however, that the shareholders entitled to vote with respect thereto as in this Article IX above- provided may alter,
      amend or repeal Bylaws made by the Board of Directors. If any Bylaw regulating an impending election of Directors is adopted by the Board of Directors, that
      effectively amends or repeals a regulation concerning the method, notice, quorum necessary or otherwise substantially affecting the means for conducting an
      impending election of the Board of Directors, there shall be set forth in the notice of the next meeting of shareholders for the election of Directors, the Bylaw so
      made and adopted together with a concise statement of the changes made.

                                                                                ARTICLE X - INDEMNITY

      Any person who was or is a party or is threatened to be made a party lo any threatened, pending or completed action, suit or proceeding, whether civil, criminal,
      administrative or investigative (other than an action by or in the right of the Corporation) by reason of the fact that he or she is or was a Director, officer, employee
      or agent of the Corporation ..or is or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partn.ership, joint
      venture, trust or other enteqirise, shall (in the case of any such Director or officer of the Corporation) and may (in the case of any such other director or officer or
      any such employee or agent) be indenmified by the Corporation against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement
      actually and reasonably incurred by him or her in comiection with such action, suit or proceeding ifhe or she acted in good faith and in a manner he or she
      reasonably believed to be in or not opposed to the best interests of the Corporation, and with respect to any criminal action or proceeding, he or she had no
      reasonabl~ cause to believe his or her conduct was unlawful.                                                                   ·

      The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no lo contend ere or its equivalent, shall 1iol, of itself,
      create a presumption that the person did not act in good faith and in a maimer which he or she reasonably believed to be in or not opposed to the best interests of
      the Corporation, and with respect to any criminal action or proceeding, had reasonnble cause to believe that his or her conduct was wilawful.

      Any indenmification under the foregoing provisions shall be made by the Corporation only as authorized in the specific case upon a detemiination that·
      indemnification of a director, officer, employee or agent is proper in the circumstances because he or she had met the applicable standard of conduct set forth
      above. Such determination shall be made by the Board of Directors by a majority vote of a quorum consisting of Directors who were not parties to such action, suit
      or proceedings, or if such a quorum is not obtainable, or even if obtainable and the quorum of disinterested Directors so directs, by independent legal cowisel in a
      written legal opinion, or by the shareholders. For purposes of the preceding sentence, unless such counsel renders such an opinion to the effect that such
      indemnification is not proper in the circumstances, then such counsel shall be deemed to have rendered such an opinion to the effect that such indemnification is
      proper in the circumstances.

      Expenses incurred in defending a civil or.criminal action, suit or proceeding shall (in the case of any Director or officer of the Corporation) and may (in the case of
      any such other director or officer or any such employee or agent) be paid by the Corporation in advance of the final disposition of such action, suit or proceeding
      as authorized by the Board of Directors in the specific case upon receipt of an widerta.king by or on behalf of the Director, officer, employee _or agent to repay such
      amounts unless it shall ultimately be.determined that he or she is entitled to be indemnified by the Corporation as herein authorized.

      The indemnification herein provided by this Article shall not be deemed exclusive of any other rights to which those seeking indenmification may be entitled
      wider any bylaw, agreement, vote of shareholders or disinterested Directors or otherwise, both as to action in his or her official capacity and as to action in another
      capacity while holding such office, and shall continue as to a person who has ceased to be a Director, officer, employee or agent and shall inure to the benefit of
      the heirs, executors and administrators of such person.

      The Corporation may purchase and maintain insurance on behalf of any person who is or was a Director, officer, employee or agent of the Corporation or is or was
      serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against
      any liability asserted against him and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the Corporation would
      have the power to indenmify him or her against such liability under the provisions abov; set forth.

      For purposes of this Article, references to "the Corporation" shall include, in addition to the resulting corporation, any constituent corporation (including any
      constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to
      indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation,
      or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture trust or
      other enterprise, shall stand in the same position wider the provisions of this Section with respect to the
v   I ..   ~'I/ \   1   fr'

                                    Case: 1:20-cv-00013-WAL-GWC Document #: 1-2 Filed: 02/24/20 Page 46 of 46



             resulting or surviving corporation as he or she would have with respect to such constituent corporation if its separate existence had continued.

            The amount of indemnity to which any officer, employee or agent may be entitled shall be fixed by majority vote of the Board of Directors. In any case in which
            there is less than a quorum, then said amount of indemnity shall be fixed by the vote of a majority of the Directors although less than a quorum.

                                                                 ARTICLE      xr - SOLE AND      EXCLUSIVE FORUM FOR CERTAIN ACTIONS

            The Superior Court of the U.S. Virgin Islands (or, if the Superior Court does not have jurisdiction, another U.S. Virgin Islands court or, if no U.S. Virgin Islands
            court has jurisdiction, the United States District Court of the Virgin Islands - St. Croix Division) shall be the sole and exclusive forum for the following matters, in
            all cases subject to the court's having personal jurisdiction over all indispensable parties named as defendants:

                              (i)      any derivative action or proceeding brought on behalf of the
                                       Corporation

                              (ii)     any action asserting a claim of breach of a fiduciary duty owed by any current or former director, officer or other employee of the Corporation to
                                       the Corporation or the Corporation's shareholders;

                              (iii)    any action asserting a claim against the Corporation or any of its current or fom1er directors, officers or other employees arising pursuant to any
                                       provision of (x) the General Corporation Law of the U.S. Virgin Islands, (y) the Amended and Restated Articles of Incorpora1ion of the
                                       Corporation, including without limitation any certificate of designations for any series of preferred stock of the Corporation, or (z) these Bylaws
                                       (in each case (x) through (z), as may be amended from time to time); or

                              (iv)     any action asserting a claim against the Corporation or any of its current or fom1er directors, officers or other employees governed by the
                                       internal affairs doctrine of the U.S. Virgin Islands, as in effect from time to time.

           Notwithstanding the foregoing, any person proposing to commence any action specified in clause (i), (ii), (iii) or (iv) of the next preceding sentence may request in
           writing that the Corporation waive this Article XI and consent to an alternative forum for such action specified in such request, and a majority of the entire Board
           of Directors, acting on behalf of the Corporation, may, in its sole and absolute discretion, consent in writing to the selection of such specified alternative forum for
           such action, in which case such specified alternative forum shall be the forum for such action, in all cases subject to such forum having personal jurisdiction over
           all indispensable parties named in such action. Neither the Board of Directors nor the Corporation shall .be required to give or disclose any reason for any refusal to
           grant such waiver and consent.

           Any person or entity that at an~ time holds (by purchase or any other acquisition) an interest in shares of any class or series of capital stock of the Corporation
           (including any "beneficial owner", within the meaning of Section! 3(d) of the United States Securities Exchange Act of 1934, as amended) shall be deemed:

                              (i)      to have notice of, and to have consented to and agreed to comply with, the provisions of this Article XI;
                                       and

                              (ii)     to have consented to the personal jurisdiction of the relevant court referred to in the first paragraph of this Article XI in any proceeding brought
                                       to enjoin any action by that person or entity that is inconsistent with the exclusive jurisdiction provided for in this Article XI.

           If any action the subject matter of which is within the scope of this Article XI is filed in a court other than as specified above in the name of any shareholder, such
           shareholder shall be deemed to have consented to:

                              (i)      the personal jurisdiction of the Superior Court of the U.S. Virgin Islands, in connection with any action brought in any such court to enforce this
                                       Article XI (by removal or otherwise); and

                              (ii)     having service of process made upon such shareholder in any such action by service upon such shareholder's counsel in the action as agent for
                                       such shareholder, in addition to any other valid service of process.
